              Case 19-10309-EPK        Doc 246     Filed 01/02/20    Page 1 of 401




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                     Case No. 19-10309-EPK
JOSEPH LOUIS FORD, III,
                                                     Chapter 11
      Debtor.
________________________________/

         DEBTORS’ MOTION PURSUANT TO BANKRUPTCY CODE SECTION
          502(c)(1) TO ESTIMATE CLAIM OF DAVID AND DEBORAH CLARK

         Debtor-in-Possession, Joseph Louis Ford, III (the “Debtor”), by his undersigned counsel,

respectfully move pursuant to 11 U.S.C. § 502(c)(1) to estimate at $0.00 for all purposes in this

Chapter 11 Case the unsecured claim of David and Deborah Clark (the “Clarks”) as set forth in

Proof of Claim No. 2 in the amount of $2,500,000.00 (the “POC”) filed in this case on April 5,

2019 and seeking: (i) “economic damages of at least $2.5 Million” for “breach of contract”; (ii)

interference with an alleged “otherwise valid and enforceable Clark/Lawson contract”; (iii)

disgorgement of the funds received by the Debtor in connection with the Ferrari; and (iv) economic

damages/lost commission as a result of their alleged justifiable representations by the Debtor

and/or concealment of material facts concerning that certain 1954 Ferrari 375 Plus Serial No.

0384AM (the “Ferrari”). In support of the Motion, the Debtor relies upon the following facts and

substantial matters of law:

                          Jurisdiction, Venue and Predicate for Relief
         1.     This Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C. §

1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. Consideration of

this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). The statutory predicate for

the relief requested is 11 U.S.C. § 502(c)(1).
               Case 19-10309-EPK             Doc 246         Filed 01/02/20       Page 2 of 401




                                    Relevant Procedural Background

        2.       On January 9, 2019 (the “Petition Date”), the Debtor filed a voluntary petition under

Chapter 11 of the United States Bankruptcy Code.

        3.       A hearing to consider approval of the Disclosure Statement [ECF No. 242] for

Debtor’s Plan of Reorganization [ECF No. 241] is scheduled for February 6, 2020 [ECF No. 244].

                                      Relevant Factual Background

        4.       This underlying dispute between the Debtor and David Clark (“David”)1 involves

a rare Ferrari 375 Plus #0384AM racecar that had a portion stolen from it in 1989. (Exhibit A:

Affidavit of Ford RE: Settlement, Gardner Misrepresentations, and London Hi-Jacking, dated July

15, 2013). The owner of the vehicle at the time of the theft was Karl Kleve. (Exhibit B: Affidavit

of Karl Kleve, dated August 11, 1999).

        5.       After Karl Kleve’s death, his three daughters, Lawson, Kleve, and English,

inherited equal ownership interest.         (Exhibit C: Amended and Restated Settlement Agreement,

dated July 15, 2016). Years later in London litigation, a UK court would find that Karl Kleve had

sold his interests before his death. (Exhibit S: Ruling in London Court)

        6.       On or about July 18, 2007, David contracted with the Kleve Heirs (Lawson, Kleve,

and English) to recover and sell the Ferrari. (Exhibit I: Clarks’ First Amended Complaint at ¶13).

        7.       The contract provided that Clark would be paid ten percent (10%) of the proceeds

upon the recovery and sale of the Ferrari at his expense (Exhibit J: Clark Contract, dated July 16,

2007). After entering into the 2007 Contract and before February of 2010, Clark made a few,

apparently unsuccessful phone calls to acquire the stolen portion from the Belgian possessor.



1
          Deborah Clark is not a party to any of the alleged contracts and she therefore lacks standing to have ever
filed the POC.
                                                         2
              Case 19-10309-EPK          Doc 246       Filed 01/02/20    Page 3 of 401




(Deposition of Joseph Ford, May 29, 2018).

        8.       On or about February 12, 2010, Jacques Swaters, a Belgian car dealer, and his

daughter, Florence Swaters, filed a Complaint, Case No. A1001370, against Defendants Lawson,

Kleve, and English, in Hamilton County, Ohio, making claims that he owned the entire Ferrari

including the Ohio parts. (Exhibit D: Affidavit of Kristi Lawson dated June 27, 2013).

        9.       The Swaters claimed they were the lawful owners of the Ferrari although the Kleve

Heirs were in possession of several original parts, including a gas tank, hood, rear deck lid, floor

panels and other pieces, and held an Ohio Certificate of Title to the Ferrari. (Exhibit I: Plaintiffs’

First Amended Complaint at ¶16-18). The Swaters sought to recover the spare parts and to resolve

the title issue. (Id. at ¶20).

        10.      Lawson notified Clark of this lawsuit, and Clark responded, not by paying expenses

to defend against the lawsuit or to retain his "exclusive right to recover and sell" but to instead tell

Ms. Lawson that they should get Christopher Gardner involved, who in turn said he would not get

involved, but they should contact the Debtor. (Id. at ¶s 21, 22, 23)

        11.      Debtor represented that he was an author of an Architectural Book, a retired

Architect, a Louisiana licensed attorney with an inactive license, and a former international classic

car dealer and exporter. (Exhibit D: Affidavit of Kristi Lawson dated June 27, 2013; and Exhibit

FF: Sworn Affidavit of David Clark, #5, 7).

        12.      Debtor’s February 21, 2010 email to the Clarks, forwarded to Ms. Lawson the next

day clearly stated "After receipt and review of the files, I can make my suggestions about whether

and how I propose to be involved. Under no circumstance should Ms. Lawson not hire an Ohio

attorney and answer on time, even if as a request for more time to answer." (Exhibit BB: Email

from Debtor to the Clarks dated 2/20/2010; Exhibit M: Affidavit of Joseph L. Ford, III dated June

                                                   3
             Case 19-10309-EPK         Doc 246       Filed 01/02/20    Page 4 of 401




6, 2018).

       13.     Debtor and Lawson entered into a Sales Agreement and Option Agreement on or

about February 25, 2010 which gave the Debtor twenty percent (20%) ownership share with an

option to acquire an additional fifty percent (50%) ownership share for $5,000.00 and a promissory

note for an additional $95,000.00. (Exhibit E: Sale Agreement and Option Agreement, with

changes, first dated February 25, 2010).

       14.     On or about April 8, 2010, the Ohio Court in Case A1001370 acknowledged that

the Debtor held seventy percent (70%) majority ownership interest in the Ferrari. (Exhibit E: Sale

Agreement and Option Agreement, with changes, first dated February 25, 2010).

       15.     Debtor then assembled a team of attorneys to represent Lawson and always had

attorneys working on her case. (Exhibit G: Kristine Lawson January 16, 2014 Deposition at

19:10-19).

       16.     Although the Debtor had a legal background in Louisiana, he also had extensive

knowledge in classic car transactions. (Exhibit D: Affidavit of Kristi Lawson dated June 27, 2013).

       17.     Case A1001370 filings show Lawson had Ohio attorneys representing her, and Ford

had Ohio attorneys representing him, but for a brief period when he acted pro se. The Debtor only

assisted in the investigation and assisted in navigating through 1989 theft, international smuggling,

and re-stamping with a phony serial number (Exhibit G: Kristine Lawson January 16, 2014

Deposition at 42:12-18, 45: 8-12, 118:9-12, and 118:25-119:1-10).

       18.     Attorney Timothy Smith has known about the Ferrari since the 1970’s. (Exhibit H:

Affidavit of Timothy Smith, Esq. in Support of Motion for Summary Judgment). Attorney Smith

said that he met with the Debtor in 2010 and stated, “Ford, III informed me that he had purchased

a portion of the Ferrari from Kristine. He never informed me at this meeting that he had a legal

                                                 4
             Case 19-10309-EPK         Doc 246       Filed 01/02/20   Page 5 of 401




background; rather, he was investigating the matter. He informed me that he had attorneys working

on the matter from the Taft law firm.” (Id. at ¶9)

       19.     As background, in 1990the FBI ultimately located the Ferrari in Belgium, even

if done so indirectly by having the Ferrari listed as stolen internationally. (Exhibit L: Complaint

in Swaters, et al. v. Lawson, et al., Hamilton County Case No. A1001370). The Swaters initiated

the 2010 lawsuit in Ohio after being made aware that parts were still in Ohio and Lawson was still

claiming ownership. (Id.). The Swaters claimed they were the innocent purchases from Karl

Kleve’s agent in 1999 who therefore had good title, a claim later proven in the UK court. (Id.)

The case in Ohio caused the Swaters to enter an agreement entitled the Heads of Agreement.

(Exhibit K: Heads of Agreement).

       20.     In March 2013, the Heads of Agreement was reached to settle the Swaters v.

Lawson litigation. (Exhibit K: Heads of Agreement). The Agreement was entered into between

the Swaters (also referred to as the Belgian Contingency), Kristine Kleve (Lawson), Joseph Ford,

III, and Christopher Gardner (also referred to as the Ohio Contingency) and Bonhams 1793

Limited (also referred to as Bonhams). (Id.) It provided that Bonhams 1793 Limited, an auction

house, was the exclusive worldwide agent for selling the Ferrari. (Id.) On June 27, 2014, Bonhams

auctioned the Ferrari at the Goodwood Festival of Speed in Chichester, England, and Copley

Motorcars, as agent for Les Wexner/L Brands, Ltd. purchased it for the hammer price of $16.32

Million based on the then-current conversion rate. (Exhibit I: Clarks’ First Amended Complaint

at ¶46). Lawson and the Debtor objected to the sale of the Ferrari by Bonhams because of issues

with Bonhams and Christopher Gardner because the Auction House was misled by Gardner who

led Bonhams to believe he had ownership interest and that all Ohio litigation had ended. (Id. at

¶47; see also Exhibit A: Affidavit of Ford RE: Settlement, Gardner Misrepresentations, and

                                                 5
              Case 19-10309-EPK       Doc 246         Filed 01/02/20   Page 6 of 401




London Hi-Jacking, dated July 15, 2013, at ¶6).

        21.    The Ferrari’s buyer at the Bonhams auction filed suit in the United Kingdom to

rescind the sale because of pending litigation in Ohio. (Exhibit I: Clarks’ First Amended

Complaint at ¶¶ 48, 49).

        22.    On or about April 17, 2016, Debtor and Lawson settled their claims regarding the

Ferrari in exchange for payment of £2,349,646 ($3,330,858.17). (Id. at ¶50). These settlement

proceeds were divided as follows: Lawson received $300,000, English received $150,000,

Kleve received $150,000, and Ford III received $1,112,049 after having to pay approximately

$1,300,000 of attorney fee and litigation expenses. (Id. at ¶51; see also Exhibit C: Amended and

Restated Settlement Agreement, dated July 15, 2016; and Exhibit N: Settlement Agreement and

Mutual Release, dated May 25, 2016)

        23.    David Clark has testified through deposition that he only ever had two potential

buyers interested in the Ferrari, a mystery buyer in 2014 and Hugh Taylor in 2007 (Exhibit O:

Deposition of David Clark at 71: 18-21, 97: 17-25). Despite demand by Bonhams to produce his

buyer, Clark never supplied a buyer for the Ferrari and it was sold through Bonhams (Id. at 106-

108).

        24.    David Clark admits he never recovered the Ferrari or provided a buyer (Id.).

        25.    In fact, David Clark actually caused additional litigation between the Swaters and

the Kleve Heirs when attempting to initiate negotiations. (Exhibit I: Plaintiffs’ First Amended

Complaint at ¶¶19, 20, 21). It was clear that Clark could not and did not recover the Ferrari as

promised once the lawsuit was filed by the Swaters in 2010. (Exhibit H: Affidavit of Timothy

Smith, Esq. in Support of Motion for Summary Judgment at ¶15).

        26.    The chassis was in the possession of Florence Swaters, and in October of 2015, the

                                                  6
              Case 19-10309-EPK           Doc 246       Filed 01/02/20   Page 7 of 401




London court determined that the chassis, and the remainder of the Ferrari, including the part that

had been in the possession of Kristine Lawson, belonged to Florence Swaters because Karl Kleve’s

agent had sold it in 1999. (Id. at ¶¶ 14, 16) But for Debtor’s involvement because of his ownership

interest that he purchased, there would not have been a favorable resolution for the Kleve sisters,

because of this court determination. (Id. at ¶15).

        27.       Neither David Clark nor Deborah Clark ever paid any attorney fees to Timothy

Smith (who represented Lawson in the London court and Ohio court Swaters case) to assist in the

recovery of the Ferrari, nor did they assist in any productive way in the recovery or sale of the

Ferrari. (Id. at ¶¶ 12,17).

        28.       Further, the 2007 Contract that Clark entered into with the Kleve sisters stated that

David Clark was authorized to recover and sell the Kleve Ferrari and that he was providing a buyer,

Hugh Taylor, for that sale, and that if the Kleve sisters decided to sell parts of the automobile, they

agree to retain him as well. (Exhibit J: Clark Contract, dated July 16, 2007). David Clark did

not recover the Ferrari, as stated above.

        29.       The London Court determined that the Kleves were not the owners of the Ferrari

chassis in the possession of the Swaters, or the Ferrari parts in their possession, and this is the only

adjudication of the ownership in this matter. (Exhibit S: Ruling in London Court; the grounds

for the finding is that Karl Kleve had already settled the theft issue and been paid for clear title,

per a 1999 settlement agreement negotiated by Karl Kleve's agent and thus no longer had

ownership interest in any part of the Ferrari, regardless of whether or not he never turned over a

title document or the remaining parts to the Ferrari). Therefore, the Kleves could not legally and

validly enter into a contract to sell something that they did not own, and thus the Clark contract is

void ab initio.

                                                    7
      Case 19-10309-EPK             Doc 246       Filed 01/02/20    Page 8 of 401




                                    The Clarks’ Claim

30.          The POC contains four (4) basis for alleged relief:

        i.         Breach of Contract. The Clarks seek “economic damages of at least $2.5
                   Million” for “breach of contract”. A copy of this contact dated July 18,
                   2007 is attached as Exhibit 1 to the POC (the “Contract”) and concerns the
                   Ferrari. Pursuant to the Contract, David Clark (“David”) as “Agent” under
                   the Contract, he was obligated to pay all expenses associated with the
                   recovery and sale of the Ferrari. David played absolutely no role in the sale
                   and recovery of the Ferrari, nor did he pay any of the expenses associated
                   with the sale and recovery of the Ferrari.

      ii.          Interference with a Contract. The Clarks also seek $2.5 million for the
                   alleged lost commission under the Contract based on the Debtor’s alleged
                   interference with an alleged “otherwise valid and enforceable Clark/Lawson
                   contract by engaging in illegal acts, including, but not limited to, entering
                   into contracts for champerty, maintenance, and/or the unlicensed practice
                   of law”.

      iii.         Public Policy/Disgorgement/Constructive Trust. The Clarks allege in
                   the POC that the “acts of [the Debtor] including, but not limited to, holding
                   himself to be a licensed attorney (when he is not), holding himself out as
                   qualified to handle complex, commercial international litigation (when he
                   is not), unlawfully purchasing an interest in the subject matter of litigation,
                   usurping control over the conduct of litigation by preying on the
                   unsophisticated and uninformed parties (without the benefit of competent
                   local counsel), and finally taking $3,412,049 of the settlement proceeds and
                   leaving the Kleve Heirs to split $600k is outrageous, shocking to the
                   conscience, an abomination, a travesty of justice and violates the public
                   policies of the State of Florida including, but not limited to the prohibitions
                   against payment for the unlicensed practice of law and contracts for
                   champerty and/or maintenance.” The Clarks thereafter claim that they are
                   entitled to “the proceeds from the sale of the Ferrari received by [the Debtor
                   which] must be disgorged and held in trust for payment of creditors’ claims
                   or distributed to the Kleve Heirs.”

      iv.          Fraud. The Clarks’ final grounds for their POC is that “[a]s a result of their
                   justifiable reliance on the Debtor’s representations and/or concealment of
                   material facts, the Clarks have incurred economic damages including but
                   not limited to, the lost commission of $2.5 Million.”




                                              8
              Case 19-10309-EPK            Doc 246       Filed 01/02/20   Page 9 of 401




                                            Requested Relief

        31.     The Debtor requests that the Court estimate the Clarks’ Claim at $0.00 for all

purposes in this Chapter 11 Case, including for allowance, distribution, and creation of a disputed

claims reserve under the Debtor’s Plan.

                                      Basis for Requested Relief

A.      Bankruptcy Code Section 502(c)

        32.     Section 502(c) of the Bankruptcy Code provides that “[t]here shall be estimated for

purpose of allowance under this section any contingent or unliquidated claim, the fixing or

liquidation of which, as the case may be, would unduly delay the administration of the case . . . .”

11 U.S.C. § 502(c) (emphasis added).

        33.     The claims estimation process that is considered by section 502(c) “provides a

means for a bankruptcy court to achieve reorganization, and/or distributions on claims, without

awaiting the results of legal proceedings that could take a very long time to determine.” In re

Adelphia Bus. Solutions, Inc., 341 B.R. 415, 422 (Bankr. S.D.N.Y. 2003). Section 502(c) therefore

requires a bankruptcy court to estimate a claim where liquidation of that claim would otherwise

unduly delay the reorganization process. A.H. Robins Co. v. Piccinin, 788 F.2d 994, 1011–12 (4th

Cir. 1986) (noting that the duty to estimate contingent or unliquidated claims is “a mandatory

obligation of the bankruptcy court” where otherwise the claim would cause undue delay).

        34.     In this case, the trial in the underlying Ohio State Court Action is currently

scheduled for January 20, 2020 through January 24, 2020.

        35.     Based on the long history of this case, the Debtor reasonable believes that if he wins

at trial, it is a virtual certainty that the Clarks will appeal.

        36.     An appeal could take many months if not years to be finalized. There were six

                                                     9
             Case 19-10309-EPK         Doc 246      Filed 01/02/20      Page 10 of 401




consolidated appeals by the Debtor and Kristine Lawson in the prior Ohio litigation, all of which

the won. The average time of those appeals exceeded 12 months.

       37.      The Debtor therefore respectfully submits that the facts and circumstances

surrounding the Clarks Claim creates the exact type of situation that Congress envisioned in

enacting section 502(c) of the Bankruptcy Code. Simply put, the Debtor will not be able to

implement his Plan and pay what he calculates to be a 58% distribution to his unsecured creditors

without estimating the Clarks’ Claim. For the reasons set forth below, the Court should estimate

the Clarks’ Claim at $0.00.

B.     The Clark’s Claim is grounded solely on a contract that is void ab initio, and therefore
       the claim should be estimated at $0.00.

       38.     The Clarks’ Claim is based entirely on the assumption that the Clark/Lawson

contract (Exhibit J: Clark Contract, dated July 16, 2007) is valid and enforceable. However, the

Clark/Lawson contract is actually void ab initio.

       39.     Ab initio is a Latin word that means “from the beginning”.           Merriam-Webster

Dictionary, https://www.merriam-webster.com/dictionary/ab%20initio, June 2, 2018. If a

contract is considered void ab initio by a court, it is considered invalid from the time it was written

and/or signed, as if the contract never existed. The subject of the Clark/Lawson contract was a

particular Ferrari claimed to be owned by the Kleve Sisters.

       40.     If David Clark recovered and subsequently sold to his buyer listed in the contract,

Mr. Clark would be paid a commission.

       41.     However, one cannot enter into a contract to sell something they do not own. The

most one party can transfer to another are the rights it actually and lawfully possesses.

       42.     The London Court ruled that the Kleve sisters did not have any ownership interest


                                                  10
             Case 19-10309-EPK         Doc 246        Filed 01/02/20   Page 11 of 401




in the Ferrari. (Exhibit S: Ruling in London Court) The London Court is the only court in any

jurisdiction that has ruled on the ownership of the Ferrari, and no appeal has been successful in

overturning this ruling. (Exhibit M: Affidavit of Joseph L. Ford, III dated June 6, 2018).

       43.     Whether it is void because of impossibility of performance because the Kleve

sisters could not enter into a contract for services to sell something that they did not own, or void

because of fraud by the Kleve sisters in holding out that they owned something that they did not,

and regardless of whether they did so in good faith or not, it still remains that the contract was

never valid and was void ab initio. As such, the Clark’s Claim is based around an invalid contract,

it should be estimated in the amount of $0.00.

       44.     It is undisputed that the London court found that the Swaters had entire ownership,

not the Kleve sisters. It is undisputed that at the time the Kleve sisters entered into the contract

with David Clark, the Kleve sisters would not have legally owned the Ferrari the subject of the

contract. Following, David Clark could not have been authorized to receive a commission on the

sale of Ferrari and thus has no claim in this case.

C.     Even if the Contract is Deemed Not To Be Void Ab Initio, the Clarks’ Claim
       Should Still be Estimated at $0.00

       i.      Breach of Contract

       45.     In order to substantiate a breach of contract claim, a party must establish four

elements: (1) a binding contract or agreement was formed, (2) the nonbreaching party performed

its contractual obligations, (3) the other party failed to fulfill its contractual obligations without

legal excuse, and (4) the nonbreaching party suffered damages as a result of the breach.

Carbone v. Nueva Construction Group, L.L.C., 2017-Ohio-392, 83 N.E. 3d 375. As stated above,

there was no binding agreement between Kristine Lawson, Karyl Kleve, Katrina English, and


                                                 11
             Case 19-10309-EPK           Doc 246    Filed 01/02/20      Page 12 of 401




David Clark to recover and sell the Ferrari as the contract was void ab initio. However, if it is

ruled that the Clark/Lawson contract is valid, then ultimately the London Court’s ruling that the

Kleve sisters did not own the Ferrari a subject of the Clark/Lawson contract caused performance

of the contract to be impossible.

       46.     Assuming for argument’s sake, however, that the contract was binding because it

was a valid agreement containing written language that the sellers (Kleve sisters) “authorized the

Agent to recover and sell the Kleve Ferrari. In return, Sellers have agreed to pay Agent ten percent

of the proceeds of the sale.” (Exhibit J: Clark Contract, dated July 16, 2007). Note that it does

not say to “assist” or “help” in the recovery and sale of the Ferrari; it says to “recover and sell the

Kleve Ferrari”. Id. Clark stated in his deposition that he made three or four phone calls to Florence

Swaters between 2007 and 2010.          (Exhibit O: Deposition of David Clark at 23:3-25:12). He

stated that he believed these phone calls caused the Swaters litigation in Ohio and that that helped

in the recovery of the Ferrari. (Id.)

       47.     David Clark also stated that when Kristi Kleve (aka Kristine Lawson) was sued,

she called him and he called Chris Gardner to get involved, and that it helped in the recovery of

the Ferrari. (Id. at 25:13-26:16). In response to the question of what she personally did to help

recover and sell the Ferrari, Deborah Clark replied, “Nothing.” (Exhibit EE: Deposition of

Deborah Clark at 70:6-10).

       48.     In 2010, the Debtor agreed to work with David Clark to "reach a mutually

acceptable agreement with Dave Clark to integrate" the 2007 Lawson, Kleve, English, Clark

Agreement into his Sales Agreement with Lawson. (Exhibit E: Sale Agreement and Option

Agreement, with changes, first dated February 25, 2010). However and assuming a successful

integration of its terms as written, Clark never recovered the Ferrari nor produced a buyer for it

                                                   12
               Case 19-10309-EPK       Doc 246      Filed 01/02/20    Page 13 of 401




per his own deposition testimony; when asked “[d]id you ever provide a buyer to Bonhams,” Clark

replied “[n]ot at all.” (Exhibit O: Deposition of David Clark at 108: 10-11). Therefore, by Clark’s

own admission, he never performed his contractual duties and a breach of contract claim cannot

stand as a matter of law.

         49.     Also, in his deposition, David Clark stated when asked if he recovered the Ferrari,

“I don’t think the Ferrari was ever recovered” and “Nobody recovered the Ferrari.” (Id. at p.26:

12-16)     The second element requiring that the nonbreaching party performed its contractual

obligations is not met because Clark (who claims himself to be the nonbreaching party) never

performed his contractual obligations.

         50.     Further, the third element that the other party failed to fulfill its contractual

obligations without legal excuse is not met. If, for argument’s sake, there was a valid contract

and Clark performed his obligations, the other party did not fulfill its obligation to pay because of

a legally valid excuse—an order of the court ruling that the Kleve sisters did not own the car, and

therefore they could not sell it.

         51.     The fourth element does not need discussion because none of the other three

elements are met, therefore no damage exists because there was no breach of contract, for the

foregoing reasons stated.

         52.     Additionally, the Debtor was never a party to the Clark/Lawson contract, and

therefore could not possibly breach it. He was not privy to the contract, therefore, no breach of

contract claim should be allowed against them. Even if the Clarks contend that the Debtor had an

obligation to work with Mr. Clark to integrate his 2007 agreement or to protect his commission,

the Clarks were not privy, gave no consideration, and were not a party to any contract the Debtor

had with Lawson or any of the Kleve sisters, and no legal obligation was owed or created by the

                                                 13
               Case 19-10309-EPK        Doc 246     Filed 01/02/20      Page 14 of 401




Debtor to Mr. Clark. Therefore, this Clark’s Claim for $2.5 Million for claim should estimated at

$0.00.

         ii.     Interference with a Contract

         53.     “To recover for a claim of intentional interference with a contract, one must prove

(1) the existence of a contract, (2) the wrongdoer’s knowledge of the contract, (3) the wrongdoer’s

intentional procurement of the contract’s breach, (4) the lack of justification, and (5) resulting

damages.” Kenty v. Transamerica Premium Ins. Co., 72 Ohio St. 3d 415, 650 N.E.2d 863. As set

forth above, the contract is void ab initio and there is no contract to be interfered with.

         54.     However, for argument’s sake, assuming there was a contract, and that the Debtor

knew about the contract, the Debtor did not intentionally procure the contract’s breach.

         55.     David Clark never recovered the Ferrari nor produced a buyer for it, as he admitted

at his deposition. It is arguable that Clark is the one who breached the contract by failing to recover

the Ferrari and failing to produce the buyer of said Ferrari.

         56.     Although the Debtor signed the Heads of Agreement, wherein Bonhams Limited

was named the authorized seller, it was for informational purposes only, and the Debtor had no

authority to authorize another seller because in 2015 the Swaters were the lawful owner of the

vehicle.

         57.     Furthermore, even if the Debtor had the authority to authorize a seller, David Clark

had not fulfilled his portion of the contract because he had not recovered the Ferrari, bottom line,

and therefore could not be authorized the seller under the Clark/Lawson contract. This is a valid

justification. It is arguable as well that Mr. Clark did not incur any expenses for the recovery of

the Ferrari, as he was not successful and not entitled to any commission or reimbursement of

expenses if he was not successful, and therefore had no legitimate damages.

                                                  14
             Case 19-10309-EPK        Doc 246     Filed 01/02/20     Page 15 of 401




       58.     On the contrary, the Debtor provided considerable time, effort and money for the

recovery of the Ferrari, to which he had a good-faith and reasonable belief that he had ownership

interest in, and had no intention to interfere with the Clark/Lawson Contract, as evidenced by his

and Kristine Lawson’s objections to Bonhams selling the Ferrari. (Exhibit M: Affidavit of Joseph

L. Ford, III dated June 6, 2018).

       59.     Although the elements of tortious interference as set forth above do not require

interruption of a valid and enforceable contract by engaging in illegal acts, as the POC, we will

assume for argument’s sake that the Clarks are alleging that the Debtor’s intentional procurement

of the contract’s breach was entering into a contract for champerty, maintenance, and/or the

unlicensed practice of law.    This is a stretch, and makes many illogical jumps to reach this

allegation, but the Debtor did not enter into, nor conspire to use, a contract for champerty,

maintenance, and/or unlicensed practice of law to the detriment of Plaintiffs.

       60.     First, the contract to which the Debtor believes the Clarks may be referring to as a

contract for champerty, maintenance, and/or unlicensed practice of law is actually a Sale

Agreement and Option agreement to purchase interest in the Kleve Ferrari. (Exhibit E: Sale

Agreement and Option Agreement, with changes, first dated February 25, 2010). The Clarks were

not a party to the Sale and Option agreements.       Therefore they do not have standing to raise

champerty and maintenance claims because the Ohio Supreme Court has stated that the defense of

champerty is confined to “the actions or disputes between the parties to the champertous contract,

and never allow it in an action to recover the claim which was the subject matter of the contract”

Stewart v. Welch, 41 Ohio St. 483 (1885) at Syllabus ¶ 1 (emphasis added); see also Compare Oil,

Inc. v. Martin, 381 Ill. 11, 44 N.E.2d 596, 600 (1942)(claim that contract is champertous “may

only be invoked by the parties to the agreement”); Acorn Bankshares, Inc. v. Suburban Bancorp,

                                                15
             Case 19-10309-EPK         Doc 246     Filed 01/02/20     Page 16 of 401




Inc., 1985 U.S. Dist. LEXIS 24209, 1985 WL 2671, 7 (N.D.I ll. 1985) (claims for champerty may

only be invoked by parties to the agreement); Stolz-Wicks, Inc. v. Commercial Television Service

Co., 271 F2d 586, 589 (7th Cir. 1959)(illegality of contract as a defense is only available to the

immediate parties in an action to seek enforcement of an illegal contract).

       61.      Debtor has had experience in the procurement and sale of rare cars. (Exhibit A:

Affidavit of Ford RE: Settlement, Gardner Misrepresentations, and London Hi-Jacking, dated July

15, 2013). Based on this knowledge, the Debtor was contacted by Christopher Gardner who was

contacted by the Clarks (Exhibit FF: Sworn Affidavit of David Clark, dated October 9, 2013 at

#5; Exhibit A: Affidavit of Ford RE: Settlement, Gardner Misrepresentations, and London Hi-

Jacking, dated July 15, 2013). In addition, the Debtor is an architect, author, and has a law degree,

albeit he was not currently licensed to practice law. (Exhibit A: Affidavit of Ford RE: Settlement,

Gardner Misrepresentations, and London Hi-Jacking, dated July 15, 2013). Further, David Clark

stated in a sworn affidavit that “At no time did we think Ford neither was to act as a lawyer nor

did Ford offer to act as lawyer, for us or anyone else. At no time did the Debtor claim to have

acted as Gardner’s lawyer.” (Exhibit FF: Sworn Affidavit of David Clark, dated October 9,

2013, at #7).

       62.      The Debtor should not be punished for participating in litigation as a litigant, not

as an attorney—several attorneys of record exist for the Defendants—simply because he had an

ownership interest in the Ferrari and could use his experience and knowledge to make suggestions

and recommendations as to how the litigation and contracts should be handled. The Debtor did

not file any documents in any legal proceeding representing himself as a licensed attorney.

(Exhibit M: Affidavit of Joseph L. Ford, III dated June 6, 2018). To the contrary, he clearly stated

that he was not licensed, and hired licensed representation accordingly.

                                                 16
             Case 19-10309-EPK         Doc 246      Filed 01/02/20     Page 17 of 401




       63.     Ohio Revised Code § 4705.01 provides: “No person shall be permitted to practice

as an attorney and counselor at law, or to commence, conduct, or defend any action or proceeding

in which the person is not a party concerned, either by using or subscribing the person’s own name,

or the name of another person, unless the person has been admitted to the bar by order of the

supreme court in compliance with its prescribed and published rules.”

       64.     Debtor at no point in time held himself out as an attorney in any of the litigation or

transaction process. Rather, the Debtor assembled a team of attorneys to represent Lawson and

always had attorneys working on the case. (Exhibit G: Kristine Lawson January 16, 2014

Deposition at 19:10-19). The Debtor had a legal background in Louisiana and he also had

extensive knowledge in classic car transactions. (Exhibit D: Affidavit of Kristi Lawson dated June

27, 2013 at 5). However, the Debtor only assisted in the investigation, assisted in navigating

through the puzzle that had to be put together, and relied on attorneys to practice law (Id. at 42:12-

18, 45: 8-12, 118:9-12, and 118:25-119:1-10).

       65.     Attorney Timothy Smith has known about the Ferrari since the 1970’s. (Exhibit H:

Affidavit of Timothy Smith, Esq. in Support of Motion for Summary Judgment) Smith said that

he met with the Debtor in 2010 and stated “[h]e (Ford III) never informed me at this meeting that

he had a legal background; rather, he was investigating the matter. He informed me that he had

attorneys working on the matter from the Taft law firm. (Id. at 9).

       66.     Debtor never held himself out as an attorney and never appeared in Court as an

attorney. Even if the Debtor assisted in preparation of documents it was under the supervision and

approval of attorneys hired in the case, Ohio courts have held that laypersons may assist lawyers

in preparing legal papers to be filed in court and managing pending claims, as long as they are

carefully supervised, approved and filed by a licensed practitioner. Columbus Bar Assn. v. Thomas,

                                                 17
             Case 19-10309-EPK         Doc 246     Filed 01/02/20     Page 18 of 401




109 Ohio St.3d 89, 2006 Ohio-1930, 846 N.E.2d 31. Therefore, the Debtor could not be considered

the unauthorized practice of law since they were supervised and approved by licensed practitioners

and such claims cannot stand as a matter of law. Debtor obviously could not have been claimed

to have participated in the unauthorized practice of law because he had no interaction with the

courts in regards to any of the cases, until case A1306451 and now, in which he is a defendant and

always represented by licensed Ohio counsel. (Exhibit R: Affidavit of Joseph Ford, IV, dated

June 5, 2018)

       67.      Furthermore, the Debtor did not enter into a contract for champerty or maintenance.

Maintenance is “assistance to a litigant in pursuing or defending a lawsuit provided by someone

who does not have a bona fide interest in the case.”      Rancman v. Interim Settlement Funding

Corp., 99 Ohio St.3d 121, 2003-Ohio-2721, at 3. Champerty is “a form of maintenance in which

a nonparty undertakes to further another’s interest in a suit in exchange for a part of the litigated

matter if a favorable result ensues.” Id. citing 14 Ohio Jurisprudence 3d (1995), Champerty and

Maintenance, Section 1. The court further went on to state that “ ‘The doctrines of champerty and

maintenance were developed at common law to prevent officious intermeddlers from stirring up

strife and contention by vexation and speculative litigation which would disturb the peace of

society, lead to corrupt practices, and prevent the remedial process of the law.”      Id. citing 14

Corpus Juris Secondum (1991), Champerty and Maintenance, Section 3.

       68.      However, the court goes on to state that although champerty and maintenance have

been dormant in Ohio courts in recent years, the doctrines of champerty and maintenance appear

in numerous Ohio cases as contract defenses. Id. at 4. See also Tosi v. Jones, 115 Ohio App.3d

396, 685 N.E.2d 580 (1996).      The Tosi court stated that “our research has failed to disclose a

single Ohio case which recognizes a cause of action in tort arising out of these ancient doctrines,

                                                 18
              Case 19-10309-EPK        Doc 246      Filed 01/02/20     Page 19 of 401




and the appellant has cited none. We thus conclude that Ohio has never recognized a common-

law tort for champerty and maintenance.” Tosi v. Jones, 115 Ohio App.3d 396, at 400, 685 N.E.2d

580 (1996).

       69.      The Clarks are not a party to any contract with the Debtor and thus cannot have

raised the defense of champerty or maintenance.       Instead, the Clarks have attempted to turn it

from a defense into a tort for use by an unrelated third party. They are attempting to use it like a

sword, when it was meant to be a shield. This is not a tort recognized by Ohio law and therefore

the $2.5 Million for the alleged lost commission asserted in the POC should be estimated at $0.00.

       70.      If for some reason, however, this court believes that there exists a tort of champerty

and maintenance, the Debtor has not entered into contracts for champerty and maintenance. As

stated above, maintenance is assistance to a litigant in pursuing or defending a lawsuit provided

by someone who does not have a bona fide interest in the case. Debtor purchased an ownership

interest in the Ferrari. He knew at the time that the Ferrari was in litigation. However, like a

buyer is permitted to purchase a home that is in foreclosure, which is a type of litigation, so too

can an individual buy other types of property that is subject of pending litigation.

       71.      Debtor had a bona fide interest in the case, as he had an ownership interest in the

subject matter of the case and on April 8, 2010 the Ohio Court recognized Debtor’s interest and

allowed him to intervene and protect that interest. Later, the Ohio Appellate Courts recognized

Debtor’s ownership interest as a party when they handled the multiple appeals. Having a bona

fide interest in the case, Debtor was permitted to assist in pursuing or defending a lawsuit, because

he had an ownership interest in the Ferrari, and there was no impropriety in doing so. In Beatley

v. Schwartz, 2004-Ohio-2945, 03AP911, 04-LW-2478 (10th), the court ruled that a party had a

bona fide interest even when they were not a named party to a case and permitted a security deposit

                                                 19
             Case 19-10309-EPK         Doc 246      Filed 01/02/20     Page 20 of 401




of the unnamed party who had a bona fide interest in the case to be used for funding. Therefore,

even though he was not initially a named litigant in the case, the Ohio Court granted Debtor’s

Motion to Intervene and thus recognized that the Debtor had a bona fide interest in the case and

could still provide funding for the case because of that bona fide interest.

       72.     As stated above, champerty is a form of maintenance in which a nonparty

undertakes to further another’s interest in a suit in exchange for a part of the litigated matter if a

favorable result ensues. Debtor did not take an interest in a lawsuit in exchange for a part of the

litigated matter if a favorable result ensues, as can be seen by the clear language of the Sale

Agreement and Option Agreement. (Exhibit E: Sale Agreement and Option Agreement, with

changes, first dated February 25, 2010) Rather, he purchased an interest in the Ferrari. As an

owner of the Ferrari, he was entitled to fund upon the sale of the Ferrari. Additionally, as owner

of the Ferrari, he was also burdened by the costs associated with the Ferrari including legal fees

and of other litigation expenses.    Providing funding for those costs, which included recovery

expenses and yes, litigation expenses, is not undertaking an interest in exchange for a part of the

litigated matter if a favorable result ensues. Debtor was bound by favorable and unfavorable, and

it was not contingent on the outcome of a lawsuit, but instead the sale of the Ferrari. Debtor did

not enter into contracts for champerty and maintenance.

       73.     Debtor represented that he was an author of an Architectural Book, a retired

Architect, a Louisiana licensed attorney with an inactive license, and a former international classic

car dealer and exporter. (Exhibit D: Affidavit of Kristi Lawson dated June 27, 2013). Debtor and

Lawson entered into a Sales Agreement and Option Agreement on or about February 25, 2010

which gave Debtor a twenty percent (20%) ownership share with an option to acquire an additional

fifty percent (50%) ownership share for $5,000.00 and a promissory note for an additional

                                                 20
             Case 19-10309-EPK         Doc 246      Filed 01/02/20    Page 21 of 401




$95,000.00. (Exhibit E: Sale Agreement and Option Agreement, with changes, first dated

February 25, 2010) On or about April 8, 2010, the Court in case A1001370 acknowledged that

Debtor held seventy percent (70%) majority ownership interest in the Ferrari. (Exhibit E: Sale

Agreement and Option Agreement, with changes, first dated February 25, 2010)

       74.       Debtor assembled a team of attorneys to represent Lawson always had attorneys

working for her on the case. (Exhibit G: Kristine Lawson January 16, 2014 Deposition at 19:10-

19). Although the Debtor had a legal background in Louisiana, he also had extensive knowledge

in classic car transactions. (Exhibit D: Affidavit of Kristi Lawson dated June 27, 2013). However,

Debtor only assisted in the investigation, assisted in navigating through the puzzle that had to be

put together, and relied on licensed attorneys to practice law (Exhibit G: Kristine Lawson January

16, 2014 Deposition at 42:12-18, 45: 8-12, 118:9-12, and 118:25-119:1-10)

       75.       Attorney Timothy Smith has known about the Ferrari since the 1970’s (Exhibit H:

Affidavit of Timothy Smith, Esq.). Attorney Smith said that he met with the Debtor in 2010 and

stated, “Ford, III informed me that he had purchased a portion of the Ferrari from Kristine. He

never informed me at this meeting that he had a legal background; rather, he was investigating the

matter. He informed me that he had attorneys working on the matter from the Taft law firm.” (Id.

at ¶9) Debtor did not engage in the unauthorized practice of law.

       76.       Further, David Clark stated in a sworn affidavit that “At no time did we think Ford

neither was to act as a lawyer nor did Ford offer to act as lawyer, for us or anyone else. At no

time did Ford claim to have acted as Gardner’s lawyer.” (Exhibit FF: Sworn Affidavit of David

Clark, dated October 9, 2013, at #7). Debtor did not file any documents in any legal proceeding

representing himself as a licensed attorney. (Exhibit M: Affidavit of Joseph L. Ford, III dated

June 6, 2018).

                                                 21
              Case 19-10309-EPK        Doc 246     Filed 01/02/20     Page 22 of 401




       77.      “A contract making the repayment of funds advanced to a party to a pending case

contingent upon the outcome of that case is void as champerty and maintenance.” Rancman v.

Interim Settlement Funding Corp., 99 Ohio St.3d 121, 2003-Ohio-2721, at 6. The Debtor did not

enter into a contract making the repayment of funds advanced to a party to a pending case

contingent upon the outcome of the case, as shown by the clear language of the Sale Agreement

and Option Agreement. Moreover, the spirit of champerty and maintenance is to “prevent litigants

from compromising, or settling their controversies, or which in its tendencies, encourages,

promotes, or extends litigation.” Id. at 4. But for the Debtor’s ownership interest in the Ferrari,

the Kleve sisters would have had no recovery of monies on it, because the English courts had ruled

the Swaters as the owners of it.      Instead of providing a disincentive to settle, he promoted

settlement.    The subsequent Ohio litigation at hand was not brought about by the Debtor, but

instead by the Clarks’ greed and misplaced sense of entitlement, wherein they provided no

recovery of the Ferrari as stated as a condition in the contract to be fulfilled by David Clark prior

to receiving payment.

       78.      Therefore, the $2.5 Million POC for interference with a contract, based on the

theory that the Debtor entered into a contract for champerty, maintenance, and/or the unauthorized

practice of law with the Kleve sisters, should be valued at $0.00.

       79.      Additionally, the Clark’s claim for interference with a contract is barred by the

statute of limitations. The Clarks were aware of the Debtor in 2010. (Exhibit EE: Deposition of

Deborah Clark at ¶¶ 53 and 54). The Clarks waited until 2016 to bring the Ohio litigation.

(Exhibit I: Clarks’ First Amended Complaint). Claims for tortious interference with a contract

has a four-year statute of limitations.   R.C. 2305.09(D). This is another reason why the $2.5

Million POC for interference with a contract should be valued at $0.00.

                                                 22
              Case 19-10309-EPK        Doc 246     Filed 01/02/20      Page 23 of 401




       iii.     Public Policy/Disgorgement/Constructive Trust

       80.      In their POC, the Clarks make sweeping arguments the Debtor did several things

that are against public policy.

       81.      As set forth above, Debtor did not hold himself out as a licensed attorney or as

someone qualified to handle complex litigation. The Clarks and Ms. Lawson admit that the Debtor

was up front about being an unlicensed attorney and Debtor’s very first email to the Clarks,

forwarded to Ms. Lawson, recommends that Ms. Lawson immediately hire an Ohio attorney.

(Exhibit M: Affidavit of Joseph L. Ford, III dated June 6, 2018).

       82.      If the Kleve sisters made unfounded assumptions that because he had knowledge

of rare cars on an international level, and had a law degree, even though they knew he was

unlicensed, then that is not the Debtor’s fault but that of the Kleve sisters. Ms. Lawson hired an

Ohio attorney (Santen-Hughes) for herself within a day of her signing the Sale and Option

Agreement while the Debtor hired his own Ohio attorney a week or so after that. (Id.)

       83.      At no time did the Debtor unlawfully purchase an interest in the Ferrari. There is

no law against purchasing property that is the subject matter of litigation.

       84.      Neither did the Debtor prey on unsophisticated and uninformed parties. As

evidenced by the contracts between the Kleve sisters in 2014 and 2016, the parties stated that they

were represented by their own attorneys or had the opportunity to be, and were fully aware of all

of the documents in the matter, as well as giving their consent to Kristine Lawson to handle all the

dealings with the litigation and Ford, and signing over their interest in the car to Lawson. Just

because the Clarks may have made decisions that they may now regret, they should not be

permitted to seek unfounded remedy in someone who bore all the risk, did nothing illegal, and got

lucky. The seller that sold the car to Mr. Kleve for $2,500 originally is not making these claims,

                                                 23
             Case 19-10309-EPK         Doc 246    Filed 01/02/20     Page 24 of 401




probably because he too knows it to be inappropriate.

       85.     The Clarks make sweeping claims that the Debtor violated laws and public policies

of the State of Florida, which he did not do. The Plaintiffs allege that the Debtor took payment

for the unlicensed practice of law and entered into contracts for champerty and/or maintenance,

which, as is argued above, is false.

       86.     The Clarks also claim that the Debtor received proceeds from the sale of the Ferrari

and that said proceeds must be disgorged.

       87.     “Disgorgement is defined as “the act of giving up something (such as profits

illegally obtained) on demand or by legal compulsion.” Miller v. Cloud, 2016-Ohio-5390, 76

N.E.3d 297, (App. 7 Dist. 2016). Disgorgement is used when there is a wrongdoing. Id. There

has been no wrongdoing by the Debtor in this matter, and thus disgorgement is not applicable and

the Clarks’ claims of disgorgement should be valued at $0.00.

       88.     Further, “[s]ince disgorgement of profits/gains is not a claim upon which relief can

be granted but rather a remedy, all Plaintiffs’ claims for disgorgement of profits/gains against

Defendants are dismissed.” Id. at 107. See also Musial Offices, Ltd. V. County of Cuyahoga, 2015

Ohio Misc. LEXIS 3310 (Cuyahoga Co. CP 2015). Therefore, the Clarks’ claims of disgorgement

should be valued at $0.00.

       89.     A constructive trust is a:

       trust by operation of law which arises contrary to intention and in invitum, against
       one who, by fraud, actual or constructive, by duress or abuse of confidence, by
       commission of wrong, or by any form of unconscionable conduct, artifice,
       concealment, or questionable means, or who in any way against equity and good
       conscience, either has obtained or holds the legal right to property which he ought
       not, in equity and good conscience, hold and enjoy. It is raised by equity to satisfy
       the demands of justice.

Miller v. Cass, 3d Dist. Crawford. No. 3- 2010 Ohio 1930, P30 (citing Estate of Cowling v. Estate

                                                 24
               Case 19-10309-EPK        Doc 246      Filed 01/02/20     Page 25 of 401




of Cowling, 109 Ohio St.3d 276, 280-81, 2006 Ohio 2418, 847 N.E.2d 405, P18, citing Ferguson

v. Owens (1984), 9 Ohio St.3d 223, 225, 9 Ohio B. 565, 459 N.E.2d 1293, quoting 76 American

Jurisprudence 2d (1975) 446, Trusts, Section 221).

         90.     A constructive trust is considered a trust because “'[w]hen property has been

acquired in such circumstances that the holder of the legal title may not in good conscience retain

the beneficial interest, equity converts him into a trustee.'” Cowling, 109 Ohio St. 3d 276, 2006

Ohio 2418, at P18, 847 N.E.2d 405, citing Ferguson, 9 Ohio St.3d at 225, quoting Beatty v.

Guggenheim Exploration Co. (1919), 225 N.Y. 380, 386, 389, 122 N.E. 378.

         91.     As stated above, the Debtor did nothing wrong here.

         92.     The Clarks are not victims of any wrongdoing.

         93.     Ironically, it is David Clark who failed to fund any of the expenses associated with

the recovery of the Ferrari, despite the clear and unambiguous language of the very contract the

POC seeks to enforce. Therefore, the Clarks’ claims for constructive trust should be valued at

$0.00.

         iv.     Fraud

         94.     The Clarks never alleged a claim for fraud against the Debtor in the Ohio Action.

(Exhibit I: Clarks’ First Amended Complaint).

         95.     The POC was filed on April 5, 2019.

         96.     The statute of limitations for bringing a fraud claim in the State of Ohio is four (4)

years as set forth in R.C. 2305.09. Swanson v. BSA, 4th Dist. Vinton, 2008-Ohio-1692, P23.

         97.     Noticeably absent from the Supplement to Proof of Claim of David and Deborah

Clark (which is attached to the POC) is the date or dates upon which the Debtor allegedly made

the alleged fraudulent representations to them.

                                                  25
              Case 19-10309-EPK        Doc 246      Filed 01/02/20     Page 26 of 401




       98.      Debtor and this Court are left to guess, but a review of paragraphs 20 and 21 of the

Supplement to the POC references to the year 2010 and to Exhibit 2 which is a press release from

2008 “detailing [Debtor’s] legal efforts” and “[t]he press releases references in the preceding

paragraph was provided to the Clarks and subsequently Kristine Lawson to induce them to rely on

[the Debtor] as an attorney with experience in dealing with international, complex litigation

involving expensive and/or collectible cars,” and Exhibit 3 which is an email from David Clark to

Kristine Lawson dated February 21, 2010 attaching the press release.

       99.      As such, the four-year statute of limitations for the Clarks’ fraud claim expired in

2014 and therefore the Clarks’ claim under a fraud theory should be valued at $0.00.

       100.     Even if the statute of limitations were found to be inapplicable, in order to prevail

on a claim of fraud under Ohio law, the following elements must be proved: “(a) a representation

or, where there is a duty to disclose, concealment of a fact, (b) which is material to the transaction

at hand, (c) made falsely, with knowledge of its falsity, or with such utter disregard and

recklessness as to whether it is true or false that knowledge may be inferred, (d) with the intent of

misleading another into relying upon it, (e) justifiable reliance upon the representation or

concealment, and (f) a resulting injury proximately caused by the reliance.” Id. (citing Gaines v.

Preterm-Cleveland, Inc. (1987), 33 Ohio St.3d 54, 55, 514 N.E.2d 709, citing Burr v. Stark Cty.

Bd. of Commrs. (1986), 23 Ohio St. 3d 69, 23 Ohio B. 200, 491 N.E.2d 1101; Cohen v. Lamko,

Inc. (1984), 10 Ohio St.3d 167, 10 Ohio B. 500, 462 N.E.2d 407).

       101.     David Clark stated in a sworn affidavit that “At no time did we think Ford neither

was to act as a lawyer nor did Ford offer to act as lawyer, for us or anyone else. At no time did

Ford claim to have acted as Gardner’s lawyer.” (Exhibit FF: Sworn Affidavit of David Clark,

dated October 9, 2013, at #7).

                                                 26
              Case 19-10309-EPK        Doc 246      Filed 01/02/20      Page 27 of 401




       102.     Moreover, the Clarks fail to allege in the Supplement that their purported resulting

injury (the “economic damages including, but not limited to, the lost commission of $2.5 Million)

was proximately caused by their purported reliance on the alleged representation or concealment.

As such, Clarks’ claim under a fraud theory should be valued at $0.00.

                                             Conclusion

       103.     In the case of In re Trigeant Holdings, Ltd., Case No. 14-29027-EPK, 2015 Bankr.

LEXIS 957 *7-8 (Bankr. S.D. Fla. March 27, 2015) (Kimball, J.), this court estimated an

unliquidated claim for lost profits at $0.00:

       If the Court determines that the fixing or liquidation of any contingent or
       unliquidated claim would unduly delay the administration of the case, then the
       Court shall estimate the claim for purpose of allowance under section 502 of the
       Bankruptcy Code. 11 U.S.C. § 502(c)(1). In general, the estimated claim amount
       becomes binding on the parties for all purposes in the case, including voting on a
       plan and distribution. In this case, it is not disputed that the fixing or liquidation of
       BTB's Lost Profits Claim, through a full trial on the merits, would unduly delay the
       administration of these cases. The Court will estimate the claim pursuant to 11
       U.S.C. § 502(c)(1).

       There is no set procedure to estimate the amount of a claim. The bankruptcy court
       is bound by the legal rules which govern the ultimate value of the claim, should use
       whatever method is best suited to the circumstances, and will only be overturned in
       the event of an abuse of discretion. In re Brints Cotton Mktg., Inc., 737 F.2d 1338,
       1341 (5th Cir. 1984). In this case, the Court heard argument, considered the briefs,
       and considered evidence submitted including affidavits, depositions, declarations,
       agreements, court orders, e-mail communications, and tables. The Court
       determined that the best approach for estimation in this matter is to multiply the
       face amount of the Lost Profits Claim by the probability that a trier of fact may find
       in favor of BTB.

       *        *      *

       Based on the evidence presented, the Court determines that a trier of fact could not
       find in favor of BTB on the second element (intent and knowledge) or the third
       element (independently tortious or unlawful conduct) of its Lost Profits Claim.
       Because there is zero probability that a trier of fact could find in favor of BTB on
       two elements of the claim, and all elements are required to prevail, there is zero
       probability that BTB will prevail on its claim. As such, the estimated amount of

                                                  27
              Case 19-10309-EPK        Doc 246      Filed 01/02/20   Page 28 of 401




       BTB's Lost Profits Claim is $0.00, and the claim will be treated as disallowed for
       all purposes in this case.

Id.

       104.     Similarly, in this case, this Court should easily find that the Clarks have zero

probability that they will prevail on any portion of the POC and estimate their claim in the amount

of $0.00.

       WHEREFORE, Debtor respectfully requests the entry of an order estimating the Claim

of David and Deborah Clark at $0.00 for all purposes in this case and for such other relief deemed

appropriate under the circumstances.

       Dated: January 2, 2020          Respectfully Submitted,

                                       LAW OFFICE OF MARK S. ROHER, P.A.
                                       Counsel for Debtor
                                       150 S. Pine Island Road, Suite 300
                                       Fort Lauderdale, Florida 33314
                                       Email: mroher@markroherlaw.com
                                       Telephone: (954) 353-2200
                                       Facsimile: (877) 654-0090

                                              By:     /s/ Mark S. Roher
                                                       Mark S. Roher
                                                       Florida Bar No. 178098




                                                 28
           Case 19-10309-EPK        Doc 246    Filed 01/02/20     Page 29 of 401




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of January, 2020 a true and correct copy of the

foregoing was served by CM/ECF on all parties below.

                                                   /s/ Mark S. Roher
                                                   Mark S. Roher


Patrick R Dorsey on behalf of Creditor David Clark
pdorsey@slp.law, dlocascio@slp.law;dwoodall@slp.law;pmouton@slp.law

Patrick R Dorsey on behalf of Creditor Deborah Clark
pdorsey@slp.law, dlocascio@slp.law;dwoodall@slp.law;pmouton@slp.law

Heidi A Feinman on behalf of U.S. Trustee Office of the US Trustee
Heidi.A.Feinman@usdoj.gov


Edward M Fitzgerald, Esq on behalf of Creditor TL90108, LLC
edward.fitzgerald@hklaw.com, migdalia.petrovich@hklaw.com

Zachary Gottesman on behalf of Creditor David Clark
zg@zgottesmanlaw.com

Zachary Gottesman on behalf of Creditor Deborah Clark
zg@zgottesmanlaw.com

Malinda L Hayes, Esq. on behalf of Creditor Kristine Lawson
malinda@forbusinessandlife.com, mlhbnk@gmail.com

Malinda L Hayes, Esq. on behalf of Creditor Leonard Ray Lawson
malinda@forbusinessandlife.com, mlhbnk@gmail.com

William J Maguire on behalf of Creditor Kristine Lawson
william@maguire-law.com, assistant@maguire-law.com

William J Maguire on behalf of Creditor Leonard Ray Lawson
william@maguire-law.com, assistant@maguire-law.com

Nathan G Mancuso on behalf of Creditor Joseph L. Ford, IV
ngm@mancuso-law.com



                                              29
           Case 19-10309-EPK        Doc 246    Filed 01/02/20   Page 30 of 401




Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

John E Page on behalf of Creditor David Clark
jpage@slp.law, dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law

John E Page on behalf of Creditor Deborah Clark
jpage@slp.law, dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law

Mark S. Roher, Esq. on behalf of Debtor Joseph Louis Ford, III
mroher@markroherlaw.com, ECF.markroherlaw@gmail.com;ECF2.markroherlaw@gmail.com

Christopher D Wiest on behalf of Creditor Kristine Lawson
chris@cwiestlaw.com

Christopher D Wiest on behalf of Creditor Leonard Ray Lawson
chris@cwiestlaw.com




                                              30
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 31 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 32 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 33 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 34 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 35 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 36 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 37 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 38 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 39 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 40 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 41 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 42 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 43 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 44 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 45 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 46 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 47 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 48 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 49 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 50 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 51 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 52 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 53 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 54 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 55 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 56 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 57 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 58 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 59 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 60 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 61 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 62 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 63 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 64 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 65 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 66 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 67 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 68 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 69 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 70 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 71 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 72 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 73 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 74 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 75 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 76 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 77 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 78 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 79 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 80 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 81 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 82 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 83 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 84 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 85 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 86 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 87 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 88 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 89 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 90 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 91 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 92 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 93 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 94 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 95 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 96 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 97 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 98 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 99 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 100 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 101 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 102 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 103 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 104 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 105 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 106 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 107 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 108 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 109 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 110 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 111 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 112 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 113 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 114 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 115 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 116 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 117 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 118 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 119 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 120 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 121 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 122 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 123 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 124 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 125 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 126 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 127 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 128 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 129 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 130 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 131 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 132 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 133 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 134 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 135 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 136 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 137 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 138 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 139 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 140 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 141 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 142 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 143 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 144 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 145 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 146 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 147 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 148 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 149 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 150 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 151 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 152 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 153 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 154 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 155 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 156 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 157 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 158 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 159 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 160 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 161 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 162 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 163 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 164 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 165 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 166 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 167 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 168 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 169 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 170 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 171 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 172 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 173 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 174 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 175 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 176 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 177 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 178 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 179 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 180 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 181 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 182 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 183 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 184 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 185 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 186 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 187 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 188 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 189 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 190 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 191 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 192 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 193 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 194 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 195 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 196 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 197 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 198 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 199 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 200 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 201 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 202 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 203 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 204 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 205 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 206 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 207 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 208 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 209 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 210 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 211 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 212 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 213 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 214 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 215 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 216 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 217 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 218 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 219 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 220 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 221 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 222 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 223 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 224 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 225 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 226 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 227 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 228 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 229 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 230 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 231 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 232 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 233 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 234 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 235 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 236 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 237 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 238 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 239 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 240 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 241 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 242 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 243 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 244 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 245 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 246 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 247 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 248 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 249 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 250 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 251 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 252 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 253 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 254 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 255 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 256 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 257 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 258 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 259 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 260 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 261 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 262 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 263 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 264 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 265 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 266 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 267 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 268 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 269 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 270 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 271 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 272 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 273 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 274 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 275 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 276 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 277 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 278 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 279 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 280 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 281 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 282 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 283 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 284 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 285 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 286 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 287 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 288 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 289 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 290 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 291 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 292 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 293 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 294 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 295 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 296 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 297 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 298 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 299 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 300 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 301 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 302 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 303 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 304 of 401
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 305 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                            2
 1    APPEARANCES OF COUNSEL VIA VIDEOCONFERENCE:
 2    For Plaintiffs:
 3    ZACHARY GOTTESMAN
 4    GOTTESMAN & ASSOCIATES, LLC
 5    36 East 7th Street, Suite 1650
 6    Cincinnati, Ohio 45202-4453
 7    (513) 651-2121
 8    For Defendant, Joseph Ford, III:
 9    JACK S. GATLIN
10    GATLIN VOELKER, PLLC
11    2500 Chamber Center Drive, Suite 203
12    Fort Mitchell, Kentucky 41017
13    859-781-9100
14    For Defendants, Karyl Kleve and Katrina English:
15    THOMAS P. DOYLE
16    DOYLE & HASSMAN, LLC
17    526 York Street
18    Newport, Kentucky 41071
19    (859) 655-4430
20    For Defendants, Raymond Lawson and Kristine Lawson:
21    KENNETH G. HAWLEY
22    HAWLEY LAW CO., LPA
23    810 Sycamore Street, 5th Floor
24    Cincinnati, Ohio 45202
25



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 306 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                            3
 1                                        I N D E X
 2
 3     WITNESS:      DEBORAH CLARK
 4     EXAMINATION BY:                                              PAGE
 5     Mr. Hawley                                                   4, 78
 6     Mr. Gatlin                                                   49, 88
 7     Mr. Doyle                                                    66, 91
 8
 9                                   E X H I B I T S
10     DEFENSE           DESCRIPTION                                PAGE
11     EXHIBIT 9         Skype partial transcript,                  8
                         JF3000508
12
       EXHIBIT 10        Skype partial transcript,                  22
13                       JF3000126
14     EXHIBIT 11        Skype partial transcript                   31
                         JF3000186
15
       EXHIBIT 12        Skype partial transcript                   31
16                       JF3000196
17     EXHIBIT 13        Email JF3000560                            80
18     EXHIBIT 14        Affidavit of David Clark                   81
19
20     QUESTIONS WITNESS REFUSES TO ANSWER                          31, 86, 87
21
22
23
24
25



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 307 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                              4
 1                            DEBORAH CLARK,

 2    plaintiff herein, having been sworn, testifies as

 3    follows:

 4                                  -EXAMINATION-

 5            BY MR. HAWLEY:

 6            Q.     Good afternoon, Mrs. Clark.                My name is Ken

 7    Hawley and I represent Kristine Lawson and -- who's been

 8    named as Ray Lawson in this lawsuit.                      I'm going to be

 9    asking you some questions.              You just sat through your

10    husband's deposition so you know pretty well the way

11    things are going to go.             One thing that I would like to

12    ask you, though, is I know you have your phone right

13    there next to you.          I wonder if you could move that

14    away.        I don't want you to be distracted by calls or

15    texts while we're talking here.                That would be great.

16            Can you start just by telling us your name and

17    address.

18            A.     Deborah Clark and I live in San Diego.

19            Q.     You are married to David Clark?

20            A.     I am married to David Clark.

21            Q.     The two of you work together in his automobile

22    consulting business?

23            A.     No.

24            Q.     Do you do anything with respect to his

25    automobile consulting business?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 308 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                            5
 1         A.   No.

 2         Q.   Do you send emails and Skypes on his behalf

 3    with respect to his automobile business?

 4         A.   No.

 5         Q.   Did you send Skypes in this case --

 6         A.   No.

 7         Q.   -- to Chris Gardner?

 8         A.   No.

 9         Q.   Did you send emails on Dave Clark's behalf?

10         A.   Yes.

11         Q.   Have you seen some of the emails that we've

12    spoken to today?

13         A.   Yes.

14         Q.   Or spoken about today?

15         A.   Yes.

16         Q.   Are you the one who actually sent those emails?

17         A.   Yes.

18         Q.   Did you have your husband's authority and

19    permission to send those emails?

20         MR. GOTTESMAN:         Objection.       Go ahead.

21         THE WITNESS:        For 47 years, yes.

22         MR. HAWLEY:

23         Q.   When you signed his name on the contract, did

24    you actually sign your husband's name on the contract

25    that's been marked as Exhibit 1?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20    Page 309 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                            6
 1         A.    I have a POA.

 2         Q.    My question is whether you signed his name on

 3    the contract.

 4         A.    Yes.

 5         Q.    You had his -- you did that with his knowledge

 6    and permission.       He knew about it and authorized you to

 7    do that; is that right?

 8         A.    Yes.    Yes.

 9         Q.    All right.       Now, before you and your husband

10    filed this lawsuit you had provided some documentation

11    to Joe Ford that he requested for use in one or more of

12    the underlying lawsuits involving this Ferrari.                         Do you

13    recall him asking you for any documentation that you had

14    that could help him?

15         MR. GOTTESMAN:         Objection.

16         THE WITNESS:         Yes.

17         MR. HAWLEY:

18         Q.    Did you send him transcripts of Skype

19    conversations that you had with people, including Chris

20    Gardner?

21         A.    Yes.

22         Q.    Are those transcripts of conversations that you

23    had with Chris Gardner?

24         A.    Yes.

25         MR. GOTTESMAN:         Objection.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20     Page 310 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                            7
 1         MR. HAWLEY:

 2         Q.    Now, if we can turn to what would be the second

 3    third and fourth pages in that PDF of exhibits, the one

 4    starting with JF300508 and then the next two pages.                            If

 5    you could do that and take a look at those for me,

 6    please.

 7         MR. HAWLEY:        We started out on this one in the very

 8    beginning of Dave Clark's deposition, but we shortly

 9    learned that he didn't have anything to do with these

10    Skypes.    He said his wife did them all, so we moved on

11    to that.    And I don't think they were actually marked.

12         MR. HAWLEY:

13         Q.    Are these transcripts of Skype conversations

14    that you had with Christopher Gardner?

15         A.    Yes.

16         MR. GOTTESMAN:         Hold on, Debbie, please.

17         Mr. Hawley, note my objection for the record that

18    JF300508 is apparently only the second of a two-page

19    transcript.       The JF3000126 is only the third of an

20    eight-page transcript, and JF3000119 is only the fourth

21    of an eight-page transcript.              And also I was going to

22    ask if you intended to mark this for identification as

23    an exhibit as it wasn't previously marked.

24         MR. HAWLEY:        I am going to -- if she will identify

25    it as partial transcripts of Skype conversations that



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 311 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                            8
 1    she had, I would like to have this one marked as the
 2    next exhibit, which I think would be 10?                    9.        If we
 3    could mark that first page as Exhibit 9.
 4          Q.   This appears to be a partial transcript of
 5    conversation, Skype conversation you had with
 6    Christopher Gardner; is that correct?
 7          A.   Partial, yes.
 8          Q.   The date of that is January 12, 2012.
 9          A.   Yes.
10          Q.   At various times.            I'd like to ask you about
11    some of the things that are being discussed in this.
12    The second communication appears to come from you, and
13    it says, "Well, that is why it was important to let
14    Shelby know that we know about you, otherwise it would
15    look like we really don't know that much."                       Who is
16    Shelby?
17          A.   He is an owner of R&M Auctions.
18          Q.   At that point was R&M Auctions under any sort
19    of contract to sell the Ferrari?
20          A.   No.
21          Q.   Were you or Chris Gardner or your husband
22    trying to present the Ferrari to RM Auctions for sale?
23          A.   No.
24          Q.   What was Shelby or RM Auctions' involvement
25    with this Ferrari at this period of time?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 312 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                            9
 1          A.   They informed us that Christopher Gardner was
 2    involved with this Ferrari.
 3          Q.   What did they tell you about his involvement
 4    with the Ferrari?
 5          A.   They asked us did we know that Christopher
 6    Gardner was involved, and we said no way, Christopher
 7    Gardner couldn't be involved.               So we were made to look
 8    like fools.
 9          Q.   Who was negotiating or communicating with RM
10    Auctions at that point in time?
11          A.   No one at the time.             We went there initially
12    because they wanted to make contact between the owners
13    of both parties.         They wanted us to make contact with
14    both parties.       They had contact or could make contact
15    with Florence.        We had contact with the Kristi -- the
16    Lawsons.
17          Q.   This might be easier to understand.                        I know
18    it's difficult to speak in this abnormal manner.                             But
19    you said we went there.            Who is "we"?
20          A.   David and I.         David and I.
21          Q.   Did you actually go to RM Auctions?
22          A.   We went to their office in Los Angeles.
23          Q.   For what purpose did you go to RM Auctions'
24    office in Los Angeles?
25          A.   To talk about them wanting to purchase the



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 313 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          10
 1    Ferrari 375.

 2         Q.     And "them," meaning RM Auctions.

 3         A.     Yes.   Or they had a client.                I don't know.          I

 4    mean, that was their business.

 5         Q.     Did RM Auctions contact you about the Ferrari,

 6    or did you or your husband contact RM Auctions?

 7         A.     A representative of RM Auctions contacted David

 8    and asked us to come up and talk to Shelby.

 9         Q.     What's Shelby's last name?

10         A.     I don't know.

11         Q.     Any idea whether Shelby is still with RM

12    Auctions?

13         A.     Yes.   His dad owns the place.                I think it's

14    Sotheby's now though.

15         Q.     If Sotheby's bought RM Auctions you think

16    Shelby went to work for them?

17         A.     They're still all involved as far as I know.

18         Q.     How was Chris Gardner involved?                 How did you

19    find out that Chris Gardner was involved in that?                           What

20    did you learn about his involvement?

21         A.     I had been talking about -- to Chris Gardner

22    since -- for years.         Christopher Gardner never mentioned

23    that he was involved with the 375.                And Joseph Ford had

24    not talked to us since January 2010, so we had no idea

25    that the two of them were involved together.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 314 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          11
 1         Q.   How did RM Auctions know to contact you and

 2    your husband, you or your husband?

 3         A.   Well, because in the small car world they knew

 4    that we had a contract with the Kleves.

 5         Q.   How did they know that you had a contract?

 6         A.   Small world.

 7         Q.   The contract you're referring to is what we've

 8    marked as Exhibit 1?

 9         A.   Yes.

10         Q.   What did RM Auctions want to do?                  Why did they

11    contact you?      What did they want you to do?

12         A.   They wanted to purchase the Ferrari for one of

13    their clients.

14         Q.   Did they want to purchase it or did they want

15    to put it up for auction?

16         A.   No auction, purchase.             Why would they talk to

17    us about putting it in an auction?

18         MR. GOTTESMAN:         Debbie, if you would, please, just

19    answer his questions.          Don't ask Mr. Hawley or any of

20    the other counsel questions while we're doing this?

21         THE WITNESS:        Sorry.

22         MR. GOTTESMAN:         No problem.

23         MR. HAWLEY:

24         Q.   Was it your understanding that RM Auctions was

25    also contacting Florence Swaters or her representatives?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246    Filed 01/02/20     Page 315 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                           12
 1            A.   They called her while we were in their office.
 2            Q.   What was your understanding of why they were
 3    calling Florence Swaters?
 4            A.   To purchase the car.
 5            Q.   What was your understanding of who held title
 6    to the car at that point?
 7            A.   Kristi Kleve.
 8            Q.   Did you understand that Florence Swaters was
 9    claiming also to own title to the car?
10            A.   I don't know that.           She had the car though.
11            Q.   That was going to be my next question.                         What
12    was your understanding as to who had possession of the
13    car?     The bulk of the car, anyway.
14            A.   Florence Swaters.
15            Q.   Florence Swaters was over in Belgium?
16            A.   I don't know where she was at the time.
17            Q.   Tell us about -- you say they called Florence
18    Swaters while you were in the office.                    Tell us about
19    that telephone call.
20            A.   I wasn't on either end of the call so I don't
21    know.
22            Q.   So they didn't actually call while you were in
23    the office?
24            A.   They called while we were in the office.                           What
25    they said I don't know.



                         LITIGATION SUPPORT SERVICES
              Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                           5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 316 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            13
 1            Q.   So you were in their building but not present

 2    with anybody on the phone call; is that correct?

 3            A.   Basically they got off the phone and asked us

 4    if we knew that Christopher Gardner was involved.

 5            Q.   Okay.     What did you say?

 6            A.   No, he's not involved.            We were dumfounded.

 7            Q.   Now, when Florence -- you were aware that

 8    Florence Swaters has filed a lawsuit against Kristi

 9    Gardner.

10            A.   That we knew.

11            Q.   Because of that lawsuit Kristi Gardner

12    contacted your husband for help?

13            MR. GOTTESMAN:        Counsel, you're saying Kristi

14    Gardner.      For the record it's Kristi Lawson.

15            MR. HAWLEY:      Kristi Lawson.

16            Q.   Kristi Lawson contacted your husband, saying

17    that she'd been sued by Florence Swaters and needed his

18    help.

19            A.   She did not call and ask for help per se.                          She

20    called and told us that she had three days, four days to

21    answer a lawsuit.

22            Q.   What else did she tell you?

23            A.   That's all.

24            Q.   Did she ask you or your husband for any

25    assistance in responding to that lawsuit?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 317 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          14
 1         A.    I don't know.        That conversation was between

 2    David and Kristi.

 3         Q.    Now, someone told Kristi to contact Chris

 4    Gardner.    Did you participate in that or was that your

 5    husband?

 6         A.    My husband said neither.              Neither did I.

 7         Q.    So it's your understanding that you and your

 8    husband, you or your husband are not the ones who put

 9    Kristi Gardner -- or Kristi Lawson in touch with

10    Christopher Gardner.

11         A.    No, we did not.

12         Q.    Do you know how Kristi Lawson learned about

13    Chris Gardner?

14         A.    No, I do not.

15         Q.    Are you sure your husband didn't put him --

16         A.    I'm positive he didn't.

17         Q.    Why are you positive that he didn't?

18         A.    Because Chris Gardner was never involved as far

19    as we knew.

20         MR. GOTTESMAN:         Ken, if I can.         I don't want to

21    interrupt your examination, but I'm thinking -- and your

22    clients agree -- that the Clarks called Chris Gardner,

23    Gardner declined.        And then they talked to Ford.                    And

24    then they told Kristi and Ford to talk.                  So you've got a

25    link in there.       You can transpose that just to make it



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 318 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          15
 1    move along and keep the record straight.

 2         MR. HAWLEY:

 3         Q.   Did you and your husband contact Chris Gardner

 4    to see if he would be willing and able to assist Kristi

 5    Lawson in defending against the Florence Swaters suit?

 6         A.   Initially we called Chris Gardner for advice

 7    because he'd been there and done that.

 8         Q.   What was his advice?

 9         A.   To call Joseph Ford.

10         Q.   And then did you call Joseph Ford?

11         A.   Yes.

12         Q.   Did you know Joseph Ford before that?

13         A.   No.

14         Q.   Who called Joseph Ford, you or your husband or

15    both of you?

16         A.   I don't recall.

17         Q.   Do you recall the substance of any

18    conversations you or your husband had with Joseph Ford

19    initially?

20         A.   Yes.

21         Q.   What is that substance?

22         A.   That we needed someone to put a financial team,

23    legal team together to help Kristi.

24         Q.   Did Mr. Ford agree to do that?

25         A.   Yes.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 319 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            16
 1         Q.     Why did you need to put -- why did you need

 2    someone to put a legal and financial team together to

 3    help Kristi?

 4         A.     Because somebody has to step in and do a legal

 5    thing.     Who knew that she was going to get sued?

 6         Q.     How about the financial part?                 Why did Kristi

 7    need financial help?

 8         A.     She didn't have any money.               Why should she pay?

 9    That's why we came in.

10         Q.     Why didn't you and your husband provide that

11    financial help?

12         A.     It wasn't supposed to be a legal case.

13         Q.     Are you saying that because Florence Swaters

14    filed a lawsuit it was no longer your responsibility

15    under the contract, your husband's responsibility under

16    the contract to pay expenses of recovering selling the

17    Ferrari?

18         A.     I did not say that.

19         Q.     Are you aware that there were multiple lawsuits

20    involved in their efforts to recover the loss of the

21    Ferrari?      When I say their, Kristi Lawson, Joe Ford

22    and --

23         A.     I'm aware of that.

24         Q.     Are you aware they never actually recovered the

25    Ferrari?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 320 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          17
 1          A.    Personally they did not recover the Ferrari,

 2    no.

 3          Q.    And your husband just testified that they tried

 4    to get the engine, but the engine -- they were not

 5    successful in getting the engine and that was shipped

 6    over to Europe too?

 7          A.    Could be.     I don't know.          I wasn't involved.

 8          Q.    Were you aware that the court ordered Kristi

 9    Lawson to ship the parts of the Ferrari that she still

10    had in her possession over to Europe under threat of

11    contempt of court?

12          A.    I know nothing about the court case.                     I was not

13    informed.     We were not kept informed about anything.

14          Q.    Are you aware that it's your present attorney,

15    Mr. Gottesman, who filed the motion for contempt

16    against --

17          A.    Not aware.

18          Q.    -- Kristi Lawson and Joe Ford in an effort to

19    get them to ship -- require them to ship the parts to

20    Europe?

21          A.    I'm not really aware.

22          Q.    You're aware that Christopher Gardner sued

23    Kristi Lawson and Joe Ford.

24          A.    I'm aware of a court case.

25          Q.    Are you aware that your current attorney,



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 321 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          18
 1    Mr. Gottesman, represented Christopher Gardner in that

 2    lawsuit, aren't you?

 3         A.   Yes.

 4         Q.   In fact, that's how you came to know of

 5    Mr. Gottesman; isn't that correct?

 6         A.   No.

 7         Q.   How did you learn of Mr. Gottesman?

 8         A.   I never -- I didn't meet him until we

 9    personally spoke to him.

10         Q.   Now I don't want to know anything about what

11    you ever spoke to Mr. Gottesman about, but I do want to

12    know what your fee agreement with Mr. Gottesman is.                            How

13    are you compensating Mr. Gottesman in this case?                          [QUES]

14         MR. GOTTESMAN:         Objection.       Don't answer that.

15         MR. HAWLEY:       You say don't answer that?

16         MR. GOTTESMAN:         That's right.

17         MR. HAWLEY:

18         Q.   Are you going to follow your attorney's

19    instructions not to answer that question?

20         A.   Yes.

21         MR. HAWLEY:       We're going to certify this.

22         Q.   So you learned at some point, though,

23    apparently through this conversation with RM Auctions in

24    2012, that Christopher Gardner was involved with the

25    Ferrari; is that correct?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 322 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          19
 1         A.   Yes.

 2         Q.   When did you learn about his involvement?                           Was

 3    he claiming an ownership interest in the Ferrari to your

 4    knowledge?

 5         A.   I don't know.         Neither Gardner nor Joseph Ford

 6    would admit to that, so...

 7         Q.   Were you -- did you have discussions with

 8    Christopher Gardner about getting a commission from him,

 9    from his share of the proceeds of any sale that he came

10    into as a result of any sale of the Ferrari?

11         A.   No.

12         Q.   Did you say no --

13         A.   No.

14         Q.   -- you never discussed with him?

15         A.   No.

16         Q.   Did you have discussions with Chris Gardner

17    about having your husband play both sides of the table?

18    In other words, to act as if he's on Joe Ford and Kristi

19    Lawson's side of the ownership dispute and act like he's

20    on Florence Swaters' side of the lawsuit?

21         A.   No.

22         Q.   Do you have Exhibit 9 in front of you --

23         A.   Yes.

24         Q.   -- which is the JF3000508?

25         A.   Yes.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 323 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            20
 1         Q.     Did Chris Gardner suggest to you that your

 2    husband Dave Clark should play both sides of the table?

 3         A.     Yes.

 4         Q.     And Chris Gardner said that "Dave has to play

 5    Joey."     Joey is Joe Ford; is that right?

 6         A.     I suppose.        I don't know.

 7         Q.     By play him, that means deceive him, act like

 8    he's on his side, when in fact he's working for Gardner

 9    and Florence Swaters; is that correct?

10         A.     When who's working for Florence and Joe -- and

11    Swaters?

12         Q.     Your husband Dave Clark.               Your husband Dave

13    Clark.

14         A.     I'm going to answer that.               Up to that point we

15    had not talked to Joseph Ford in three years, so there's

16    no way we could play him.

17         Q.     Look at the fifth line down there.                  Chris

18    Gardner is telling you, apparently, that -- that "Dave

19    has to play Joey also."             Do you see that?

20         A.     I understand.

21         Q.     And he's suggesting at that point that your

22    husband Dave has to play Joe -- Joe Ford.                     Meaning lead

23    him on or deceive him in some way; is that correct?

24    That's what Chris Gardner is suggesting.

25         A.     That's what Chris Gardner is suggesting.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 324 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            21
 1            Q.   Did you ever tell Chris Gardner that no, you

 2    and your husband were not going to double deal Joe Ford

 3    like that?

 4            A.   We weren't talking to Joe Ford then and had not

 5    for three years.

 6            Q.   You were talking to Chris Gardner right here in

 7    this Skype conversation on January 12, 2012.                      Did you

 8    ever tell Chris Gardner that you and your husband would

 9    never do that to Joe Ford?

10            A.   Does it say that I would tell him?

11            Q.   It doesn't say that you weren't going to do

12    that.

13            A.   Okay.     I never did.

14            Q.   Going down further, about the fourth entry from

15    the bottom, January 12, 2012 at 12:57 p.m., Chris is

16    suggesting that Dave is going to be playing both sides

17    of the table with Chris Gardner's hand in Dave's head,

18    and that it's going to be perfect.                   Do you see that?

19            A.   Yeah.

20            Q.   Did you ever tell Chris Gardner that that was

21    wrong and that you and your husband were not going to

22    participate in any anything like that?

23            A.   No.     I just let the snake talk.

24            MR. HAWLEY:       The next page.          I'd like to have that

25    marked separately as Defense Exhibit 10.                    And that's



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20     Page 325 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                          22
 1    JF3000126.

 2         Q.    Is this another portion of a Skype transcript,

 3    of a Skype conversation you had with Chris Gardner?

 4         A.    Which one?

 5         Q.    The one that we just marked as defendants' 10,

 6    JF3000126.

 7         A.    Yes.

 8         Q.    In this Skype conversation with Chris Gardner

 9    you're discussing coming to a settlement with Florence

10    Swaters over ownership of this Ferrari; isn't that

11    correct?

12         A.    Yes.

13         Q.    You're talking about negotiating a deal with

14    Florence Swaters where she will give up her interest for

15    $5 million.       And she had apparently been willing to pay

16    $4 million.       Or rather -- she wants to buy the Fords'

17    and Lawsons' interest at that point; isn't that correct?

18         A.    Yes.

19         Q.    Apparently she had offered $4 million but was

20    willing to come up to $5 million.                 Or you were trying to

21    get her up to $5 million; is that right?

22         A.    You know, I can't say.             I don't know.

23         Q.    Did you ever tell Kristi Lawson that you were

24    negotiating with Chris Gardner behind her back with

25    Florence Swaters?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 326 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          23
 1          A.   I wasn't negotiating with Chris Gardner behind
 2    Kristi's back with Florence.
 3          Q.   Was Kristi Gardner -- Kristi Lawson -- I don't
 4    know why I keep saying that, I apologize.                     Was Kristi
 5    Lawson aware that you were having these Skype
 6    conversations with Chris Gardner at the time that you
 7    were having these conversations?
 8          MR. GOTTESMAN:         Objection.        Go ahead.
 9          THE WITNESS:        I don't know.
10          MR. HAWLEY:
11          Q.   Did you ever tell Kristi Lawson that you were
12    doing that?
13          A.   I wasn't doing anything.
14          Q.   Well, you're negotiating with Chris Gardner.
15          A.   Negotiating, meaning what?
16          Q.   Well, let's see.           Look down at the 10:31:27
17    mark where Chris Gardner says:                "She," meaning Florence
18    Swaters, "will have to verbally say, okay.                     Then we
19    start the settlement process."                And you say, "Ok.                I'll
20    have David verbally go back to them then with your
21    counter of 5 million."
22          A.   Okay.      So writing --
23          Q.   That's a negotiation.
24          A.   Writing and doing and acting are two different
25    things.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 327 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          24
 1         Q.   So what you're saying is that you and Chris

 2    Gardner are not trying to negotiate a deal with Florence

 3    Swaters at this point in this conversation?

 4         A.   I'm saying Chris might be doing what he's

 5    doing, but I'm not doing anything.

 6         Q.   You're telling Chris that you'll have David go

 7    back to them with a counter of $5 million.                   And by them

 8    that means Florence Swaters, right?

 9         A.   Yes.

10         Q.   So you are telling Chris Gardner that you're

11    going to have your husband go to Florence Swaters with

12    an offer of $5 million.

13         A.   Yes.

14         Q.   That looks to me like you're sort of trying to

15    negotiate a deal with Florence Swaters.

16         A.   There has to be action.

17         Q.   I'm just saying, you're trying to negotiate a

18    deal with Florence Swaters.            Is that what you and

19    Mr. Gardner are trying to do here?

20         A.   No.     I'm playing with Gardner's head.

21         Q.   Now, did you tell Kristi Lawson that you were

22    playing this game with Chris Gardner at this time?

23         A.   Kristi Lawson and I weren't talking.                       She

24    wouldn't return our calls.

25         Q.   Did you tell Joe Ford that you were having



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20     Page 328 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                          25
 1    these discussions?

 2         A.     We weren't talking to Joe Ford in 2012.

 3         Q.     So all of this was being done between you and

 4    Chris Gardner without anyone's knowledge on Joe Ford's

 5    or Kristi Lawson's part; is that right?

 6         A.     Yes.

 7         Q.     Now, down at the bottom of that, on February

 8    28, 2012 at 10:48:36, you told Chris Gardner that you

 9    wanted in writing from him that you could get 5 percent

10    of Chris Gardner's settlement.               Do you see that?

11         A.     Yeah.

12         Q.     Was this supposed to be on top of the

13    10 percent that you're now claiming in this lawsuit from

14    Joe Ford?

15         A.     I have no idea.         It's all make-believe.

16         Q.     Did you get 5 percent of Chris Gardner's share

17    of the sale proceeds?

18         A.     What sale?      This is hypothetical here.

19         Q.     You're suing my client, Kristi Lawson, for

20    10 percent of the sale price.              Did you sue Chris Gardner

21    for any -- 10 percent of his share of the sale?

22         A.     My contract -- our contract was with Kristi.

23         Q.     Did you ever get a contract with Chris Gardner

24    for 5 percent?

25         A.     No.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 329 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          26
 1         Q.    Did he ever tell you that he was going to cut

 2    you into the deal?

 3         A.    This deal is hypothetical.              This deal is

 4    hypothetical.

 5         Q.    Well, any deal at this point -- it was a

 6    hypothetical deal when --

 7         A.    No.

 8         Q.    -- Kristi Lawson signed a contract for                                10

 9    percent back in 2007.

10         A.    No, because actions were taken on that.                        This

11    is all just playing.         It's like playing Monopoly here.

12         Q.    So all these dealings with Chris Gardner and

13    Florence Swaters, both of whom ended up with substantial

14    sums of money from the sale of this, was just playing

15    with Monopoly money.         They got millions of dollars out

16    of this.    That's Monopoly money?

17         A.    The Skypes are hypothetical.                 Okay?   Two

18    different things.

19         Q.    The next page, which appears to be a

20    continuation of that same Skype conversation, and so

21    this will be part of Defense Exhibit 10, Chris Gardner

22    is telling you that your 5 percent will be -- 5 percent

23    of the gross on the deal, not the net.                   Do you see that

24    where he's telling you that?

25         A.    Yes.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK        Doc 246     Filed 01/02/20     Page 330 of 401

                                 Deborah Clark, 12/20/2017
                             (via LSS Affiliate Reporting Firm)

                                                                                             27
 1            Q.     Did he ever pay you that?

 2            A.     What deal are we talking about?                  There was no

 3    deal.        Tell me what deal was going on then.

 4            Q.     Actually you tell me what deal was going on.

 5            A.     None.    No deal at the time.                2012 there was no

 6    deal.

 7            Q.     It didn't go through.            Did you have later

 8    conversations with Chris Gardner about getting a

 9    percentage of his share out of any sale of this car?

10            A.     I had no deal with Chris Gardner.

11            Q.     Go down to the middle of that page.                     February

12    28, 2012 at 11:25:06 a.m.               This is something that you

13    said to Chris Gardner at that point.                        It says:

14    "Initially --" you say to Chris Gardner:                        "Initially we

15    contacted Joseph Ford after we were requesting to do so

16    by Florence's and made an agreement of 5 percent of the

17    total settlement amount, not the net after splits and

18    costs."        So you're telling him you made an agreement.

19    Who was that agreement with?

20            A.     I made no agreement.           It's all hypothetical.

21    Do you understand that?              This is all make-believe.

22            Q.     Actually I don't.          I've never --

23            A.     You'd have to know Chris Gardner to know that

24    he's playing with you, you play with him.

25            Q.     So your dealing with Chris Gardner and Florence



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                             5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 331 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            28
 1    Swaters --

 2            A.     I'm not dealing with Chris Gardner.                This has

 3    nothing to do with the case.                This has nothing to do

 4    with the case.

 5            Q.     It all has to do with the sale of the Ferrari.

 6            A.     No, it doesn't.

 7            Q.     This doesn't have to do with this Ferrari?

 8            A.     No, it doesn't.

 9            Q.     And Florence Swaters doesn't have to do with

10    this Ferrari?

11            A.     No, it doesn't.        There was no action on any of

12    this.        It's just playing.

13            Q.     Are you saying that you are lying to Chris

14    Gardner?

15            A.     No.   I'm playing with him.

16            Q.     You're playing with him.             Does he know you're

17    playing with him?

18            A.     He's lying to me through his teeth.

19            Q.     He's lying to you and so you're playing with

20    him.

21            A.     I'm just playing with him.             It goes along with

22    everything that he writes.

23            Q.     Actually you're putting some things that he

24    didn't write which is that you want a deal of 5 percent

25    of his proceeds and you have some deal with someone else



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 332 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            29
 1    for 5 percent of their proceeds.                  Are you lying to him

 2    about that in these emails, in these Skype

 3    conversations?

 4            A.     Yes.   I did not want that.            It's just play.

 5            Q.     Now, at the time that you were just playing

 6    here about Chris Gardner, if he had said, "Yeah, I'll

 7    give you 5 percent of my share," were you expecting that

 8    that was going to be on top of the 10 percent that you

 9    were going to claim from Joe Ford and Kristi Lawson?

10            A.     I have no deal with Chris Gardner.               This has

11    nothing to do with any deal, any contract I had with

12    Kristi Lawson.

13            Q.     It has to do with the same Ferrari.                If Chris

14    Gardner had said yes to this deal, would you have been

15    getting that 5 percent on top of the 10 percent that

16    you're now suing Kristi Lawson and --

17            A.     Chris Gardner would never have said yes to this

18    deal, okay?

19            Q.     At some point did he tell you 3 percent?

20            A.     He would never have signed anything.                    I know

21    that.        And anybody that knows Chris Gardner knows that.

22            Q.     Now, you're aware that a lot of people shared

23    in the proceeds from the sale of the Ferrari, aren't

24    you?

25            A.     Am I aware?      No, I don't know.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 333 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          30
 1         Q.   Are you aware that Florence Swaters got a big

 2    chunk of the sale proceeds?

 3         A.   Yes.     I suppose.

 4         Q.   And that Kristi Lawson and Joe Ford never got a

 5    penny of Florence Swaters' share?

 6         A.   Why should they?

 7         Q.   Well, why should you get a percentage of what

 8    Florence Swaters gets?          Do you have a contract with her?

 9         A.   Because it's the sale of the car.

10         Q.   Now, so you get 10 percent of the total sale of

11    the car no matter who sells it, is that it?

12         A.   Yes.

13         Q.   If Kristi Lawson and her sisters combined get

14    $600,000, they owe you a million six?

15         A.   Yes.

16         Q.   And if your present attorney's former client,

17    Chris Gardner, got millions out of this, you're entitled

18    to 10 percent of what Mr. Gottesman's former client,

19    Chris Gardner, got from Kristi and Joe Lawson?

20         MR. GOTTESMAN:         Objection.

21         MR. HAWLEY:       Kristi Lawson and Joe Ford.

22         MR. GOTTESMAN:         Objection.

23         MR. HAWLEY:

24         Q.   You get 10 percent of that money too?

25         A.   I don't know.         I don't think so.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK        Doc 246     Filed 01/02/20     Page 334 of 401

                                 Deborah Clark, 12/20/2017
                             (via LSS Affiliate Reporting Firm)

                                                                                            31
 1            Q.     Is your attorney on a contingent fee in this

 2    case?        Are you paying him money or does he get a

 3    percentage of what you --                                               [QUES]

 4            MR. GOTTESMAN:         Don't answer that, Debbie.                 Don't

 5    answer that.          My instruction.

 6            MR. HAWLEY:

 7            Q.     Are you going to follow your attorney's

 8    instructions and not answer that question?

 9            A.     Of course.

10            MR. HAWLEY:        We'll certify that one too.

11            MR. GOTTESMAN:         If you ask it again don't answer

12    it.

13            MR. HAWLEY:        Can you find in the stack of documents

14    there the next batch of Skype conversations.                      They're

15    marked on the bottom JF3000186 and JF3000196.

16            MR. GOTTESMAN:         Counsel, are you going to mark

17    those?

18            MR. HAWLEY:        186, let's mark that as number 11,

19    Exhibit 11, and mark 196 as number 12.

20            Q.     Are these more transcripts, partial

21    transcripts, at least, of Skype conversations that you

22    had with Chris Gardner?

23            A.     Yes.

24            Q.     Turning to the first one marked as Exhibit 11,

25    right up at the top, you were communicating here with



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246    Filed 01/02/20     Page 335 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                           32
 1    Chris Gardner at that point, aren't you?

 2           A.   Yes.

 3           Q.   You are telling him that "We," meaning you and

 4    your husband, "want to help you," meaning Chris Gardner,

 5    "in any way we can."          Do you see that?

 6           A.   Yes.

 7           Q.   And, in fact, you were trying to help Chris

 8    Gardner at that point, weren't you?

 9           A.   Yes.

10           Q.   Part of the reason you were trying to help

11    Chris Gardner is because he was working a deal

12    separately with Florence Swaters and you had a deal with

13    Chris Gardner to get a percentage of his --

14           A.   No.

15           Q.   -- proceeds.

16           A.   No.

17           Q.   Why were you working and trying to help Chris

18    Gardner in any way you can at that point?

19           A.   Because we thought that Joseph Ford was the bad

20    guy.    We thought.       We thought.

21           Q.   Okay.     What you were trying to do is squeeze

22    Joe Ford out of the transaction altogether; isn't that

23    correct?

24           A.   No.

25           Q.   What were you going to do to help Chris Gardner



                         LITIGATION SUPPORT SERVICES
              Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                           5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK        Doc 246     Filed 01/02/20     Page 336 of 401

                                 Deborah Clark, 12/20/2017
                             (via LSS Affiliate Reporting Firm)

                                                                                            33
 1    at that point?

 2            A.     I have no idea.

 3            Q.     Now, you're aware at that point that Chris

 4    Gardner is suing Kristi Lawson and Joe Ford.

 5            MR. GOTTESMAN:         Counsel, that's not true.

 6            MR. HAWLEY:        That's not true?           Okay.

 7            Q.     You're aware that Chris Gardner is in an

 8    adversary position at that point with Joe Ford; is that

 9    correct?

10            A.     We were not aware of anything that was going on

11    actually.

12            Q.     You say that "Dave and I have discussed the

13    idea of getting a legal opinion about our contract just

14    to make sure that it is perceived in our best interest."

15    What contract are you talking about?

16            A.     Exhibit Number 1.

17            Q.     Did you ever get that legal opinion?

18            A.     No.    Just talking again.

19            Q.     Down in the middle of the page when you and

20    Chris Gardner are talking about Joe Ford, Chris Gardner

21    tells you he could care less on him.                        All Chris Gardner

22    wants to do is to take Joe Ford's share 100 percent

23    away.        You see that?

24            A.     Yes.

25            Q.     Were you trying to help Chris Gardner do that



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 337 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          34
 1    at that point?

 2         A.   No.

 3         Q.   Is this again you're just leading -- playing

 4    games with Chris Gardner at this point?

 5         A.   Yes.

 6         Q.   And so down in the middle of the page at the

 7    1:11:31 p.m. where you say to Chris Gardner "which is

 8    rightfully yours," you're talking about Joe Ford's share

 9    of the proceeds is rightfully Chris Gardner's, you're

10    telling him; is that right?

11         A.   Yeah.

12         Q.   You're talking about that?               Down towards the

13    bottom of the page, August 2013, Chris is talking about

14    getting the police involved in Ohio.                    Do you see that?

15         A.   Uh-huh.

16         Q.   He's talking about getting -- is he talking

17    about getting the police involved in Ohio in order to

18    get the Ferrari parts shipped over to Europe?

19         A.   I don't know.

20         MR. GOTTESMAN:         Objection.

21         MR. HAWLEY:

22         Q.   Where Chris is saying, Chris Gardner is saying

23    that Ford, meaning Joe Ford, is resisting the judge's

24    order, and he thinks RM is behind me.                    Is that the order

25    for them to ship the parts over to Europe?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 338 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          35
 1         A.    Why you ask me?         I don't know.

 2         Q.    You and Chris Gardner are having a discussion

 3    about it at this point.           I'd like your understanding

 4    about what you were discussing with Chris Gardner at

 5    this point.

 6         A.    The only discussions are right here.                      If

 7    nothing is explained then that's all I know.

 8         Q.    Chris Gardner asked you down at 1:30:57 to find

 9    out discretely if RM Auctions is involved; is that

10    correct?

11         A.    Yes.

12         Q.    He's asking you to find out discretely if RM

13    Auctions is involved in resisting the judge's order to

14    send the Ferrari parts over to Europe.                  Does that

15    refresh your recollection as to what you're talking

16    about with Mr. Gardner at this point?

17         A.    No.

18         Q.    You're aware, though, that Kristi Lawson and

19    Joe Ford were ordered by the court under the threat of

20    being held in contempt to ship the parts to Florence

21    Swaters in Europe.

22         MR. GOTTESMAN:         Objection.       Asked and answered.

23         THE WITNESS:        No.

24         MR. HAWLEY:

25         Q.    You're not aware of that?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 339 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            36
 1           MR. GOTTESMAN:         Deborah, please recall my

 2    instructions and make sure you allow me time to respond

 3    if appropriate, okay?

 4           THE WITNESS:        Yes.     Yes, Zachary.

 5           MR. GOTTESMAN:         Thank you.

 6           MR. HAWLEY:

 7           Q.   Can you turn to Exhibit 12, please.                   This is

 8    another Skype -- partial transcript of a Skype

 9    conversation you had with Chris Gardner.                    Is that

10    correct?      Is this a transcript of your conversation?

11           A.   Yes.

12           Q.   Up near the top you tell Chris Gardner that

13    Kristi -- and that's Kristi Lawson -- called you that

14    day.     You see that?

15           A.   Yes.

16           Q.   Do you remember what that conversation was

17    about?

18           A.   No.

19           Q.   This conversation appears to be Chris Gardner

20    telling you that he's going to guide you in what you

21    should tell Kristi Lawson.              Is that a correct

22    understanding of what's being said in this conversation?

23           A.   I have no idea.

24           Q.   Down about 10 or 12 lines down Chris Gardner

25    remarks, "What a set up."             Who's being set up here?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 340 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          37
 1         MR. GOTTESMAN:         Objection.

 2         THE WITNESS:        I have no idea.

 3         MR. GOTTESMAN:         Objection.       Deborah, please allow

 4    me time to respond appropriately.

 5         MR. HAWLEY:

 6         Q.   Almost midway down the page Chris Gardner tells

 7    you that he's going to wipe out Ford and then introduce

 8    you as his introduction to the deal.                    Do you see that?

 9         A.   Uh-huh.

10         Q.   Were you planning with Chris Gardner at that

11    point to squeeze Joe Ford out of the transaction and

12    then represent the people that Chris Gardner was

13    involved only because of you --

14         A.   Nope.

15         Q.   -- and your husband?

16         A.   No.

17         Q.   Isn't that what Chris Gardner is suggesting,

18    though, at this point?

19         A.   I don't know.

20         Q.   When you say "great," it sounds like you're

21    agreeing with what he's saying there.                    Did you ever tell

22    him that you were not going to participate in any sort

23    of deal like that?

24         A.   Yes.

25         Q.   When did you tell him that?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 341 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          38
 1           A.   When he asked for a deposition.
 2           Q.   When Chris Gardner asked for a deposition?
 3           A.   Yes.
 4           MR. GOTTESMAN:        For clarification, she means
 5    affidavit.
 6           MR. HAWLEY:
 7           Q.   You're referring to the affidavit from your
 8    husband?
 9           A.   Yes.
10           Q.   The affidavit he wanted, apparently he wanted
11    you and your husband to say that Joe Ford was acting as
12    an attorney and you and your husband said that wasn't
13    true; is that right?
14           A.   Correct.
15           Q.   Now a little bit below, midway through the
16    page, Chris Gardner tells you that he will make sure
17    that you get all you deserve.               Then it says "on side of
18    me."    And that he's already in, and that he's going to
19    pull you in.       Do you see that?
20           A.   Uh-huh.
21           MR. GOTTESMAN:        Deborah, I'm going to remind you.
22    Please use "yes" and "no" rather than "uh-huh" or
23    "huh-huh."
24           THE WITNESS:       Yes, I see that.
25           MR. HAWLEY:



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 342 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            39
 1            Q.    Your response to Chris Gardner at that point is

 2    you hope he takes into consideration when he figures out

 3    your share that you and your husband, I assume, have

 4    backed Chris Gardner at every step and will continue to

 5    do so.       That's what you told Chris Gardner at that

 6    point, isn't it?

 7            A.    I don't know.       Where's that?

 8            Q.    That's on August 27, 2013 at 3:19:26 p.m.                         The

 9    statement by you.

10            A.    Yes, it is.

11            Q.    At this point, Chris Gardner is the one who is

12    promising that you will get all that you deserve and

13    that he will bring you into the deal; isn't that

14    correct?

15            A.    No, it's not.

16            Q.    Well, let's see.        Look at that line at

17    3:17:52 p.m.        And I'm going to read this.               And tell me

18    if I read this correctly.             And this is Chris Gardner

19    speaking.       "I will make sure you get all you deserve, on

20    side of me.       I'm already in., Will pull you there."

21    Chris Gardner -- did I read that correctly?

22            A.    You read that correctly.

23            Q.    Chris Gardner at that point is saying that he

24    is going to make sure that you get paid out of this

25    deal.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 343 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          40
 1         A.    He is saying that he will -- that we will get

 2    paid out of this deal?          I don't believe it.

 3         Q.    He's saying that at this point.

 4         A.    Yeah, he's saying that.             He's saying that.

 5         Q.    And you are responding to him that you hope

 6    that he takes into consideration when he figures out

 7    your share all that you have done to back him up at

 8    every step and that you would continue to do.                        That's

 9    how you responded to that; isn't that correct?

10         A.    That's how I responded.

11         Q.    And now down towards the bottom of the page,

12    about ten lines up at 8:21:52 a.m. on August 28, 2013,

13    Chris Gardner is telling you that he's in court ordering

14    Kristi to comply.        Do you see that?

15         A.    Uh-huh, yes.

16         Q.    And do you know whether that is -- he's

17    referring to the court date where he's seeking to have

18    Kristi and Joe Ford ship the Ferrari parts to Europe, to

19    Florence Swaters so that Florence Swaters can sell the

20    Ferrari?

21         A.    I have no knowledge of their case.

22         Q.    Now, by that time you apparently had a phone

23    conversation with Kristi Lawson and so you were

24    apparently in some communication with her at that point.

25    Did you ever tell her that you were working with Gardner



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 344 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          41
 1    against --

 2         A.   I don't recall the conversation.

 3         Q.   Now, you did understand at the time that Kristi

 4    Lawson and Joe Ford were trying to claim sole ownership

 5    and rightful possession of the entire Ferrari.                        You were

 6    aware of that?

 7         A.   Not aware of the case at all.

 8         Q.   Not aware that Florence Swaters claimed

 9    ownership and that Kristi Lawson claimed ownership?

10         A.   We were not kept abreast of the case at all.

11         Q.   I'm not asking about lawsuits.                 I'm asking if

12    you were aware that Kristi Lawson and Florence Swaters

13    were each claiming to hold valid title and ownership of

14    the Ferrari.      You knew that, didn't you?

15         A.   Yes.

16         Q.   At that point, Chris Gardner in 2012 and 2013

17    is working with Florence Swaters to give her control and

18    ownership of the Ferrari, isn't he?

19         MR. GOTTESMAN:         Objection.

20         THE WITNESS:        I don't know.

21         MR. HAWLEY:

22         Q.   Well, when he's negotiating with Florence

23    Swaters behind Kristi Lawson's and Joe Ford's back and

24    promising to bring you into the deal, isn't that exactly

25    what he's doing at that point?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 345 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            42
 1            A.   He never made me that promise.                He lies.

 2            Q.   You're saying that he's lying in these things.

 3    You're not saying he didn't say these things, you're

 4    saying that you don't think he was ever going to honor

 5    them.

 6            A.   I never took -- yes, I never took his word

 7    for it.      I knew he was lying.

 8            Q.   You're saying that you were lying right back at

 9    him.

10            A.   Yes.

11            Q.   And you were playing him along, right?

12            A.   Yes.

13            Q.   But you're not denying that you and Chris

14    Gardner were having these conversations at the time

15    these things were going on.

16            A.   Exactly.

17            Q.   And you are also not denying that you were not

18    telling Kristi Lawson and Joe Ford that you were having

19    these conversations with Chris Gardner, were you?

20            A.   I never talked to Kristi and I never talked to

21    Joe up until then.          I did not have a conversation with

22    Kristi that I recall.

23            Q.   In your Skype here we just saw that you had

24    told Chris that you just talked to Kristi that day.

25            A.   I know.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 346 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          43
 1          Q.   That day did you tell her you were negotiating
 2    and talking and telling all these lies back and forth
 3    with Chris Gardner?
 4          A.   There was no phone call.
 5          Q.   But you lied to Chris Gardner about the phone
 6    call to Kristi too.
 7          A.   Yes.
 8          MR. GOTTESMAN:         Objection.        Counsel, it may be a
 9    misrepresentation.          Lies involve a lot of intent in
10    issues like that.         You can use language as you like.
11    She's indicated several times this was a farce all
12    along.
13          MR. HAWLEY:        When somebody says I talked to Kristi
14    today and then tells me under oath that that
15    conversation never happened that looks to me like that
16    would be a lie.
17          Q.   Now, in these Skype transcripts we see that
18    Chris Gardner was promising to bring you and your
19    husband in on his side of the deal; is that correct?
20          A.   I don't know that he ever promised.                        I never
21    took it for serious.           I never took it serious.
22          Q.   But when the Ferrari actually sold and Chris
23    Gardner got a lot of money out of the sale, he never
24    brought you and your husband into that deal, did he?
25          A.   Never expected him to.              He's a liar.             He's a



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK        Doc 246     Filed 01/02/20     Page 347 of 401

                                 Deborah Clark, 12/20/2017
                             (via LSS Affiliate Reporting Firm)

                                                                                            44
 1    cheat.

 2            Q.     Did you ever consider filing a lawsuit against

 3    him based on his promise to bring you into the deal?

 4            A.     Our contract is with Kristi.

 5            Q.     Are you saying that your contract with Kristi

 6    prevented you from having another contract with someone

 7    else?        Couldn't you have contracts with two people?

 8            A.     Not with a liar and a cheat.

 9            Q.     It seems to me that someone who promises you

10    something but lies about it and cheats you, it seems to

11    me that that would be the person that you would file a

12    lawsuit against.           Is there a reason why you haven't

13    filed a lawsuit against Chris Gardner for some

14    percentage of his proceeds from the sale of the Ferrari?

15            A.     We didn't have a contract with Chris Gardner,

16    we have one with Kristi Kleve.

17            Q.     So what you're doing, you're dealing with Chris

18    Gardner behind Kristi Kleve's back to have Chris Gardner

19    get in on this deal, but you want Kristi Lawson to pay

20    you 10 percent of what Chris Gardner got with your

21    assistance.          Is that what you're saying in this lawsuit?

22            A.     No.    Joseph Ford brought Chris Gardner in, we

23    didn't.

24            Q.     In these transactions you were working hand in

25    hand in telling Chris Gardner that you got his back at



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 348 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            45
 1    every step of the way and that he's promising to bring

 2    you in on the deal, but you're not telling Kristi Lawson

 3    that.        But now you're suing Kristi Lawson for 10 percent

 4    of the money that Chris Gardner got with your

 5    assistance.        Is that what's going on here?

 6            A.     Show me one instance where I had Christopher's

 7    back.

 8            Q.     Well, we see a lot of conversations that you're

 9    having with Chris Gardner.

10            A.     That's nothing.

11            Q.     You negotiate deals with Bonhams and Florence

12    Swaters who sold the Ferrari.

13            A.     We don't appear anywhere there.              You can look

14    all you want.        You won't find any negotiations from us

15    between those, between Gardner and Florence and Bonhams.

16    You can read these stupid Skypes all you want.                          There's

17    no significance to any of them because you have to find

18    the proof out there and there is none.

19            Q.     Now, these aren't all the Skype transcripts

20    that you've provided.            But would you agree that if we

21    have Skype transcripts that look like this, that have

22    your name and the time signatures and that you sent to

23    Joe Ford, that those are all real transcripts of your

24    conversations?

25            MR. GOTTESMAN:        Objection.       Go ahead.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 349 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          46
 1         THE WITNESS:        You can have them.             I mean, Joe Ford

 2    already has them.        I sent them all to him when I helped

 3    him in his case.

 4         MR. HAWLEY:

 5         Q.   I guess what I'm asking is are all the Skype

 6    transcripts that you sent to Joe Ford actual transcripts

 7    of actual conversations that you had on Skype with

 8    various people -- mainly with Chris Gardner?

 9         A.   Only Chris Gardner is who I had Skype

10    conversations with.

11         Q.   All the transcripts that you sent to Joe Ford

12    are real transcripts of real Skype conversations you had

13    with Chris Gardner; is that correct?

14         A.   They were transcripts with Chris -- of

15    conversations I had with Chris.              But that they were real

16    I couldn't say because they were all made up.

17         Q.   I'm not saying that what you and Chris were

18    telling to each other was true.

19         A.   Okay.

20         Q.   But the conversations took place and the

21    transcripts are transcripts of those conversations.

22         A.   Right.      Right.      Joe Ford has a pile of them.

23    We helped him against Chris.

24         Q.   So I guess in conclusion, you're kind of

25    playing, you and your husband are playing all sides of



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 350 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          47
 1    the table against each other and sort of trying to -- it

 2    looks to me like you're sort of trying to jump onto the

 3    easiest target at the end.

 4         A.   You're funny, counselor.

 5         MR. GOTTESMAN:         Hold on, Deborah.             Let him finish

 6    his question.

 7         MR. HAWLEY:

 8         Q.   We've seen where you're telling Chris Gardner

 9    you're helping him, and now you're telling me you're

10    helping Joe Ford.        Who are you really helping though?

11         MR. GOTTESMAN:         Objection.       Go ahead.

12         THE WITNESS:        First of all, we already established

13    I wasn't helping Chris Gardner, okay?                    I only helped

14    Joseph Ford for Kristi.           We only care about Kristi.

15    Kristi is who we cared about.             That was it.         Now, the

16    fact that Joseph Ford and Chris Gardner both lied to us

17    which prevented us from actually, you know, knowing the

18    truth, that has a lot to do with it.                    But don't look at

19    me as being the one that's playing all sides.

20         MR. HAWLEY:

21         Q.   Now, is there a reason why you didn't put your

22    name on the contract that's Exhibit 1?

23         A.   You'll have to ask Kristi and Dave that.

24         Q.   You agree that you're not a party to that

25    contract though, right?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20    Page 351 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          48
 1          A.   No, I'm not.          The only thing I'm responsible
 2    for are these Skypes.
 3          Q.   On the Skypes, were you having these Skype
 4    conversations with -- did your husband know you were
 5    having these conversations with Chris Gardner?
 6          MR. GOTTESMAN:         Objection.
 7          THE WITNESS:        No.
 8          MR. HAWLEY:
 9          Q.   You never told him you were having them?
10          A.   No.
11          Q.   Did you tell him that you were providing those
12    transcripts to Joe Ford?
13          A.   Yes.
14          Q.   When did your husband find out about those
15    transcripts?
16          A.   When Joe Ford asked us to help him and I told
17    David, "Look, David.            Look what I got."
18          Q.   Was your husband surprised that you had been
19    having all these communications with Chris Gardner?
20          MR. GOTTESMAN:         Objection.
21          THE WITNESS:        No.     No.
22          MR. HAWLEY:
23          Q.   Was your husband okay with it?
24          MR. GOTTESMAN:         Objection.
25          THE WITNESS:        Yes.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 352 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          49
 1         MR. HAWLEY:       I don't think I have any other

 2    questions.

 3         MR. GOTTESMAN:         Are you okay to keep going,

 4    Deborah?

 5         THE WITNESS:        Yes, Zachary.         Are you?

 6         MR. GOTTESMAN:         Yes, I am.       We're going to switch

 7    attorneys in the batter's box and you're going to go

 8    through a little bit more so just bear with us, okay?

 9         THE WITNESS:        Uh-huh.      As long as we're done with

10    the stupid Skypes.        I wish I'd never done them.

11         MR. GOTTESMAN:         We can hear you, Deborah.

12                                -EXAMINATION-

13         BY MR. GATLIN:

14         Q.    Mrs. Clark, my name is Jack Gatlin.                  I'm here

15    on behalf of Joe Ford.          I'm going to try to make this as

16    organized and as concise as possible.                   I think it would

17    be helpful if you had all of the exhibits in front of

18    you that have been marked Exhibits 1 through 12.                          I'm

19    hoping they're just sitting there somewhere.                    Should be

20    all in order 1 through 12.            I'm hoping they are.

21         Miss Clark, do you now have all 12 exhibits in

22    front of you?

23         A.    Yes.

24         Q.    Let's start with looking at Defendant's

25    Exhibit 1.     We've talked about this document a little



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 353 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          50
 1    bit, but I want to make sure.             Is this the only contract

 2    that exists as it relates to the Ferrari between you --

 3    I'm sorry, between David Clark, the Lawsons, Kleve's and

 4    English?

 5         A.    I believe so.

 6         Q.    Is Mr. Ford's name anywhere on this contract?

 7         A.    No.

 8         Q.    So you do not have any contract with Mr. Ford.

 9         A.    No.

10         Q.    So everything you have with Mr. Ford as it

11    relates to Mr. Ford's obligations to you is what?

12         A.    The amendment that Kristi signed, including us

13    in the contract with Mr. Ford.              The agreement.            There's

14    an amendment to agreement between Kristi and Joe.

15         Q.    I understand.        Is either your name or David

16    Clark's name on that agreement?

17         A.    No.

18         Q.    So is there any documentation that has either

19    your signature, David Clark's signature or Joe Ford's

20    signature all on the same document?

21         A.    I don't think so.          I don't believe so.

22         Q.    This question has kind of been asked, but I'm

23    going to ask it in a little different way.                   If you look

24    at the signature, I think that everyone has testified

25    to, that you signed David Clark's name here.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 354 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                           51
 1         A.    Yes.    Yes.

 2         Q.    You stated that you had power of attorney over

 3    David Clark.

 4         A.    Yeah.

 5         Q.    Is there any reason you did not sign it as

 6    Deborah Clark as power of attorney for David Clark?

 7         A.    I didn't specifically start out signing it as

 8    the POA.    I sign everything for David.                 I sign checks.

 9    I sign everything.        Everything.

10         Q.    So any time we see David Clark's signature

11    there's a high probability you signed it?

12         A.    Yes.

13         Q.    I think you kind of previously testified that

14    you guys have been married 47 years and you sort of have

15    this explicit, if not -- or implicit, maybe explicit

16    authority to sign his name.

17         A.    Yes.    Basically because he doesn't want to

18    bother.    I mean, that's his attitude.                 "You sign it.            I

19    don't care," you know?

20         Q.    Now, did he review this contract prior to you

21    signing it or did you review the contract?

22         A.    He did.

23         Q.    Move on to Exhibit 4 which is the complaint.

24    On the very first page plaintiffs are David and Deborah

25    Clark, correct?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 355 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          52
 1         A.    Yes.

 2         Q.    Let's look at Exhibit 4.              And on the very first

 3    page it says "David and Deborah Clark, Plaintiffs,"

 4    correct?

 5         A.    Yes.

 6         Q.    We've discussed that the contract is in the

 7    name of David Clark, correct?

 8         A.    Yes.

 9         Q.    So what legal claims does Deborah Clark have

10    against the defendants?

11         MR. GOTTESMAN:         Objection.       Go ahead.

12         THE WITNESS:        You'll have to ask my attorney.

13         MR. GATLIN:

14         Q.    Is it fair to say that your individual claims

15    as a plaintiff relate to that Exhibit 1 contract?

16         A.    I don't know how to answer that.

17         Q.    Do you understand that you are a plaintiff

18    yourself in this case?

19         A.    Yes.

20         Q.    Now, you testified that you had no

21    communication with Joseph Ford since 2010.

22         A.    Correct.

23         Q.    Did you ever call Joseph Ford after 2010?

24         A.    I don't recall.         I don't think so.

25         Q.    So if you were -- so you and your husband --



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 356 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            53
 1    and it is -- it's just odd.              I don't mean it's odd that

 2    you all work together, I don't mean it that way.                            It's

 3    odd because David Clark sends all the emails but it's

 4    really you who's sending them.                So it's kind of like you

 5    guys are one in the same in some of these transactions.

 6            A.   David does most of the phone calls, I do the

 7    emails.

 8            Q.   I guess there has to be a lot of communication

 9    between the two of you to keep everybody on the same

10    page.

11            A.   He calls me 10, 12 times a day.

12            Q.   So when you said you had no communication with

13    Joseph Ford since 2010 and you did not call Joseph Ford

14    did David have any communication?

15            A.   Not that I'm aware of.

16            Q.   Did you have any communication with Kristi

17    Lawson since 2010?

18            A.   I'm not specifically aware of any time, but I

19    know that we tried to call her several times and got no

20    response.

21            Q.   Is there any reason you did not call Joseph

22    Ford?

23            A.   You don't want to know.

24            Q.   I do.

25            A.   Because from day one when he signed that



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 357 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          54
 1    contract with Kristi, he told Kristi, "Number one, don't

 2    talk to David and Debbie anymore."                And he called us up

 3    and said, "Your contract is null and void."                    And we did

 4    not talk to him again until he needed our help against

 5    Christopher Gardner.

 6         Q.   So when did Joseph Ford say that your contract

 7    with Kristi was null and void?

 8         A.   Around February 22nd 2010.

 9         Q.   How did you respond to that?

10         A.   Well, after David found out what he'd done to

11    Kristi Kleve, he was so upset.              They said a if not

12    choice words to each other -- David and Joseph.

13         Q.   So there was some communication after 2010.

14         A.   Just on the day that that contract was signed

15    and Joseph Ford took 75 percent of Kristi's profits.                             He

16    bought.   He bought the car for $75,000.                   And that pissed

17    David off.

18         Q.   So is it fair to say at that point David broke

19    the contract with Kristi Lawson and Joe Ford?

20         A.   No.     No.    No, we did not.          Joe Ford claimed

21    that our contract was null and void.                    We still had a

22    contract with Kristi.

23         Q.   So you made no further communication with Joe

24    and you made a few phone calls to Kristi?

25         A.   Yes.     She would not answer.                She was instructed



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 358 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            55
 1    not to talk to us.

 2            Q.   How many phone calls did you make to Kristi?

 3            A.   I don't know.

 4            Q.   So I don't want to talk specifically about the

 5    Skype but just the general concept.                   Why did you

 6    continue to Skype with Christopher Gardner if it was all

 7    just make-believe?

 8            A.   Because it was fun.

 9            Q.   Okay.     Fun in what way?

10            A.   Oh, fun to read the lies and the bullshit.

11    Yeah.

12            Q.   So you just sort of enjoyed playing with him a

13    little bit.

14            A.   Yes.

15            Q.   Do you do that often?

16            A.   No.

17            Q.   In email communication or --

18            A.   No.     It just happened to be with him.

19            MR. GOTTESMAN:        Deborah, recall my instructions.

20    So you give me a time to interject if I need to.                            Thank

21    you.

22            MR. GATLIN:

23            Q.   Now, had Chris Gardner paid you the 5 percent

24    would you have accepted it?

25            A.   It never came to our mind that he -- that was



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 359 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            56
 1    all just -- just -- it was bullshit.

 2            Q.     I understand.       But sometimes weird things

 3    happen.

 4            A.     No.   No.     No.   No.    No.     No.

 5            Q.     You would not have accepted it?

 6            A.     There was no way that there was anything there.

 7    That's just BS.            Trust me.

 8            Q.     Why were you so sure that it was BS?

 9            A.     Because he's a con artist.

10            Q.     How long have you known Chris Gardner?

11            A.     I don't know.       We've sold cars to him over the

12    years.

13            Q.     Was he a con artist in those transactions?

14            A.     Well, no.      He was the buyer so we were in

15    control.

16            Q.     So he's paid you all commissions.

17            A.     No.   No.     We have sold him cars.

18            Q.     Have you ever -- has he ever been a client of

19    yours?

20            A.     Well, only in the sense that we have sold him

21    cars.        He's been a buyer in cars we have handled.

22            Q.     How many times has he been a buyer of cars

23    you've handled?

24            A.     Well, there were a couple times where we were

25    cheated by him.            One I know for sure.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 360 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          57
 1          Q.   When was the time you were cheated by him?
 2          A.   Oh, during this -- during this time.
 3          Q.   Not related to this car.
 4          A.   No.     No.
 5          Q.   How were you cheated by him?
 6          A.   I sent him photos of the car and he said that
 7    he wasn't interested in the car.                 Sound familiar?               And
 8    then he turned around and went to the buyer and
 9    bought -- or seller and bought the car.
10          Q.   Did you have a contract with him?
11          A.   No.     This is just all behind the back thing.
12    Goes behind your back.
13          Q.   But you have sold him cars.
14          A.   We sold him a car, yes, from an estate.
15          Q.   When did you sell him?
16          A.   I don't remember the year.
17          Q.   Five years ago?           Ten years ago?         20 years ago?
18          A.   Five years ago.
19          Q.   So in this same period of time --
20          A.   Yes.
21          Q.   -- that you were dealing with him?
22          A.   I think so.         David would know better.
23          Q.   So you think you may have sold a car to Chris
24    Gardner after 2010?
25          A.   I think it might have been around 2010, yeah.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246    Filed 01/02/20     Page 361 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                           58
 1    Around 2010, give or take a year.

 2           Q.   Did you feel you owed him any kind of duty or

 3    loyalty?

 4           A.   No.    No.

 5           Q.   Even as a former client?

 6           A.   He was never our client.

 7           Q.   He was just a connection you had that bought a

 8    car.

 9           A.   He bought a car from us at one point, yes.                          But

10    Christopher has been in a lot of lawsuits involving cars

11    so we called him.

12           Q.   So explain.       Run that by me again.            He's been

13    involved in a lot of lawsuits so you called him to help

14    Kristi Lawson?

15           A.   To find out who -- which attorney to call.

16           Q.   But if this guy is such a big liar and a cheat

17    and a scoundrel and, in your words, a snake, why would

18    you involve him with a client of yours?

19           A.   Well, we didn't involve him, that's the thing.

20    We didn't even know he was involved.

21           Q.   You said you contacted him.

22           A.   We contacted him to get the name of an attorney

23    that can handle an international car case.

24           Q.   So you relied on his advice and expertise, you

25    just don't trust anything he says.



                         LITIGATION SUPPORT SERVICES
              Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                           5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246     Filed 01/02/20     Page 362 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                           59
 1           A.   Right.     Because he's won a few cases

 2    internationally and we wanted to know who he used.                             He

 3    said Joseph Ford.

 4           Q.   Now, at some point earlier today you said you

 5    thought Joe Ford was the bad guy and that's why you were

 6    talking with Chris Gardner.

 7           A.   To us Joe Ford was the bad guy, yeah.                      We felt

 8    that he was cheating Kristi.

 9           Q.   What knowledge did you have of that other than

10    a conversation or two?

11           A.   That Joe Ford told us that he took 75 percent

12    of the car.

13           Q.   But you don't really have any knowledge of the

14    time, effort and money that Joe Ford had involved in the

15    entire transaction, do you?

16           A.   No.    But from the on start, from the get-go to

17    take 75 percent of someone's car, that's not what we

18    expected.

19           Q.   You were so outraged by it you now have sued

20    Kristi Lawson for 10 percent of the entire proceeds,

21    including the amount that Joe received?

22           A.   Yes.

23           Q.   You like taking the moral high ground, don't

24    you.

25           MR. GOTTESMAN:        Don't respond to that, Debbie.



                         LITIGATION SUPPORT SERVICES
              Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                           5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 363 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          60
 1         MR. GATLIN:

 2         Q.    Why didn't you join Chris Gardner in this

 3    lawsuit?

 4         A.    What lawsuit?

 5         Q.    The lawsuit you have filed against Joe Ford and

 6    Kristi Lawson and the other heirs.

 7         A.    Why didn't I what?

 8         Q.    Why didn't you file a lawsuit against Chris

 9    Gardner as well?       Why is he not also a defendant in this

10    lawsuit?

11         A.    Because I have a contract with Kristi.                       One

12    thing at a time here.

13         Q.    You sued Joe Ford.          You don't have a contract

14    with Joe Ford.

15         A.    Kristi incorporated our contract with Joe Ford.

16         Q.    But your signature is not on that.

17         A.    But it's still -- it's incorporated.                      That's

18    our contract.

19         Q.    Let's go back to Exhibit 1.                  Did either you or

20    David Clark recover the Ferrari?

21         A.    We weren't able to.

22         Q.    What kept you from recovering the Ferrari?

23         A.    The contract here was breached.

24         Q.    Who breached the contract?

25         A.    Kristi.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20    Page 364 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            61
 1            Q.   How did Kristi breach the contract?

 2            A.   By selling 75 percent of this car to Joseph

 3    Ford.

 4            Q.   So your position is that when Joe Ford took

 5    over 75 percent of the car that that breached the

 6    contract?

 7            A.   How can we sell a car?            Number one, there was

 8    no title on the car.           How could we sell the car?

 9            Q.   Now, let's back up here for a minute.                      There

10    were -- obviously the car ended up getting sold,

11    correct?

12            A.   Correct.

13            Q.   There was certainly litigation that came from

14    that, and there was what I would say a negotiated

15    resolution as to how those proceeds went, correct?

16    Between the various parties claiming an interest.

17            A.   I assume, yes.

18            Q.   And a significant portion of that interest went

19    to Florence Swaters, correct?

20            A.   I assume, yes.

21            MR. GOTTESMAN:        Excuse me, Jack.            I don't want you

22    to assume.       Answer what you know.              If you don't know,

23    say so.

24            THE WITNESS:       Okay.

25            MR. GOTTESMAN:        Don't just start agreeing to stuff



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20    Page 365 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          62
 1    or assuming stuff, just tell him what you know.

 2         THE WITNESS:        Okay.

 3         MR. GATLIN:

 4         Q.   So the fact that the Swaterses had possession

 5    of the car did that not hinder your recovery of it?

 6         A.   I don't know.

 7         Q.   You're claiming that the hindrance to recovery

 8    was the fact that another transaction occurred whereby

 9    Kristi transferred a portion of her interest in the car

10    to Joseph Ford.       I'm still trying to understand:                     How

11    did that stop you from recovering the vehicle?

12         A.   Joseph Ford wouldn't allow us.                   He told us that

13    our contract was null and void, we were out of the deal.

14         Q.   But you continued to have email communications

15    with Joe, didn't you?

16         A.   No, never had communications with Joseph for

17    another three years.

18         Q.   But you did start to have communications again

19    in 2013 with Joe, correct?

20         A.   Three years had gone by.

21         Q.   So let's look at Exhibit 6.                   I'm sorry, let's

22    first go to -- yeah, Exhibit 6.              Do you have that in

23    front of you?

24         A.   Uh-huh.

25         Q.   At this point, obviously Joe is providing you



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 366 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          63
 1    an opportunity to sell this Ferrari, correct?

 2         A.    I don't know how to answer that.

 3         Q.    Did you receive this email?

 4         A.    Yes.

 5         Q.    What do you think this email says?

 6         MR. GOTTESMAN:         Objection.       Go ahead.

 7         THE WITNESS:        You know, now that I know better, I

 8    know that Joseph Ford didn't have the ability to sell

 9    the car.    So it really means nothing.                 He couldn't sell

10    the car.    It wasn't theirs to sell.

11         MR. GATLIN:

12         Q.    Let's drill down on that.              Why couldn't Joe

13    Ford sell the car?

14         A.    Because legally it wasn't theirs to sell.

15         Q.    It wasn't whose?

16         A.    It wasn't Joe Ford's or Kristi's to sell.                          It

17    was still legally in court.

18         Q.    So wasn't it really the court action that

19    hindered your recovery?

20         A.    I'm not sure.

21         Q.    But you testified that it was Joe Ford having a

22    75 percent share of Kristi's share that hindered your

23    ability to recover.         But obviously whether Joe had a

24    1 percent share or a hundred percent share, on February

25    17, 2014 he's still wanting David Clark to sell this



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 367 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            64
 1    vehicle, isn't he?

 2            A.   Yeah.     But how could he?

 3            Q.   It was impossible for him to allow you all to

 4    sell the vehicle?          Is that your testimony?

 5            A.   I'm not sure.         I mean...

 6            Q.   So take Joe Ford out of the equation.                      If it

 7    was just Kristi -- and I'm not sure why it has any legal

 8    significance whether Kristi has assigned her share to

 9    Ford or not, but let's just -- if Ford wasn't a part of

10    that equation would you have been able to sell and

11    recover the Ferrari?

12            A.   No, because they'd already breached our

13    contract with Bonhams.             As of this time Bonhams is

14    exclusively handling the car.

15            Q.   Who signed up Bonhams?

16            A.   I have no idea.          They signed it with Bonhams.

17            Q.   It was part of the litigation settlement more

18    or less, wasn't it?

19            A.   I have no idea.

20            Q.   So Bonhams is really what hindered your ability

21    to recover the vehicle?

22            A.   No.     They could have said, "Hey, Bonhams, we

23    have a contract with David Clark that says that he has

24    exclusive rights to sell the car."                   They could have said

25    that.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246     Filed 01/02/20     Page 368 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                           65
 1            Q.    But you did receive a letter from Bonhams,
 2    right?       Defendant's Exhibit 7, the next one here.                          You
 3    remember receiving this email?
 4            A.    Yes.
 5            Q.    When you read this email from Anthony Maclean
 6    what did the email mean to you?
 7            A.    It meant that they were taking control.
 8            Q.    Doesn't it also say in paragraph 4 if you do
 9    have a client interested in buying the car to notify
10    them immediately?
11            A.    At which point we answered by sending them a
12    reply that we have the right to sell the car and not
13    them.
14            Q.    But you didn't provide them any potential
15    buyer.
16            A.    Would you turn over your client to Bonhams?
17            MR. GOTTESMAN:         Just answer the question, Deborah.
18    No questions in response, please.                   He's entitled to
19    answer to --
20            THE WITNESS:        No.
21            MR. GATLIN:
22            Q.    Did you have a buyer as of January 25th 2014?
23            A.    I'm not sure.
24            Q.    You're not sure.          Meaning you don't think you
25    did or you don't recall or you don't know?



                         LITIGATION SUPPORT SERVICES
              Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                           5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246    Filed 01/02/20     Page 369 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                           66
 1           A.   I don't know.

 2           MR. GOTTESMAN:        Mr. Doyle, do you want to jump in?

 3           Deborah, take a break.

 4           (Recess.)

 5                                 -EXAMINATION-

 6           BY MR. DOYLE:

 7           Q.   Hello, Deborah.         My name is Tom Doyle.

 8           A.   Hi.

 9           Q.   Hi.    I represent Karyl and Katrina.                Just

10    quickly, have you ever met Karyl Kleve or Katrina

11    English?

12           A.   Unfortunately, no.

13           Q.   Have you ever spoken with either of them in any

14    way?

15           A.   No.

16           Q.   Ever communicated with them in any way?

17           A.   No.

18           Q.   Do you have any personal knowledge about

19    anything that Karyl Kleve and Katrina English did in

20    regards to this Ferrari in this case?

21           A.   No.    Unfortunately not.

22           Q.   Thank you.       Do you work full time?

23           A.   No.

24           Q.   Do you work part-time?

25           A.   No.



                         LITIGATION SUPPORT SERVICES
              Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                           5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 370 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            67
 1            Q.   In your 47 years of marriage did you ever have

 2    another job outside the home?

 3            A.   Yes.

 4            Q.   What did you do?

 5            A.   I worked at car dealerships.

 6            Q.   When was the last time you worked at a car

 7    dealership?

 8            A.   2000.

 9            Q.   What kind of car dealerships?

10            A.   Rolls Royce, Ferrari, Mercedes, Cadillac.

11            Q.   So you have experience in high-end cars.

12            A.   Yeah, sort of.

13            Q.   What did you do at the dealership?

14            A.   A little bit of everything.                  I've done service.

15    I've done administrative in the sales department.

16            Q.   Since 2000 is the only income to your household

17    through Dave's work selling cars?

18            A.   Yes.

19            Q.   How many cars do you guys typically sell a

20    year?

21            A.   Two, three.

22            Q.   Two or three?

23            A.   Yeah.

24            Q.   What's the average commission you make on a

25    car?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 371 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          68
 1         A.   Don't know.        It varies.

 2         Q.   Have you -- when I say you, you and/or Dave --

 3    you said, and Dave testified, you guys have worked

 4    together on this.        Have you guys ever made a commission

 5    that was a higher dollar amount than what your client

 6    made on a deal?

 7         A.   Can you reword that question?                 I'm not quite

 8    sure what you mean there.

 9         Q.   Sorry.      That was my fault.           The deals that you

10    and Dave have done on behalf of clients has there ever

11    been a deal where you and Dave made more money than your

12    client?

13         A.   No.

14         Q.   Did you do anything -- when I say you, now this

15    is just you, Debbie -- personally in an attempt to

16    recover and sell the Ferrari?

17         A.   Me personally?

18         Q.   Yes.

19         A.   Other than correspondence?               I'm not sure how to

20    answer this one either.

21         Q.   Sure.      Did you personally do anything to

22    assist in help --

23         A.   Yes.

24         Q.   -- and recover and sell?               You did.

25         A.   Yes.     Communication, you know?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 372 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          69
 1         Q.   Communication with who?

 2         A.   In email.

 3         Q.   Email?      So this is when you answered Dave's

 4    emails and sent Dave's emails about the car?

 5         A.   Yes.

 6         Q.   Now, does anyone else besides you help Dave

 7    sell cars?

 8         A.   No.

 9         Q.   So this communication that you talked about,

10    who did you communicate with?

11         A.   Whatever emails needed to be answered or sent.

12         Q.   Who sent the email that had to be answered?

13         A.   Well, Joseph Ford sent emails.

14         Q.   So you personally sent and received emails from

15    Joseph Ford about the Ferrari.

16         A.   Yes.

17         Q.   Is that correct?          Anyone else?

18         A.   Just David's clients.

19         Q.   About this Ferrari?

20         A.   Yes.     Such as Mr. Stu Carpenter for instance.

21         Q.   So you communicated with Mr. Stu Carpenter

22    about this --

23         A.   Not me personally.

24         Q.   That's what I'm asking.              I'm asking you.              What

25    did you personally do?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 373 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          70
 1         A.    Nothing.

 2         Q.    Well, you said you communicated with Joe Ford

 3    about the Ferrari.

 4         A.    I did all the emails.            Now, if you call that

 5    communicating.

 6         Q.    I'm asking you.         Let's slow down here.                I'm not

 7    trying to trick you.         We're trying to figure out exactly

 8    what you personally did to help recover and sell this

 9    Ferrari.

10         A.    Nothing.

11         Q.    You did nothing.         Okay.

12         A.    I don't know how to answer that.

13         Q.    I want you just to tell me if you did anything.

14         A.    The emails.       I told you.         Emails.

15         Q.    Emails to Joe Ford.           Did you personally do any

16    other emails to anyone else about the Ferrari?

17         A.    I did lots of emails regarding this Ferrari.

18         Q.    Who did you send emails to?

19         A.    I can't.      That's privileged information.                     I

20    can't give you those -- one of them I can talk about

21    because he ended up buying the car is Stu Carpenter's

22    client, Mr. Les Wexner.

23         Q.    So you sent other communications about this

24    Ferrari to other potential buyers.

25         A.    Yes.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20     Page 374 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                          71
 1         Q.    How many?       I'm not asking the names.

 2         A.    I don't know.         I don't know.

 3         Q.    Was it more than five?

 4         A.    I don't -- I don't know.               I really couldn't

 5    answer that.

 6         Q.    So you sent emails to Stu Carpenter, Joe Ford

 7    and an unknown number of unknown people.

 8         A.    Right.

 9         Q.    Is that what you're testifying to?                  Did you do

10    any other communications to anyone else that you can

11    discuss?

12         A.    No, I don't think so.             I can't think of anyone.

13         Q.    So besides these communications you did nothing

14    to assist in the recovery and sale of the Ferrari; is

15    that correct?

16         A.    Not that I recall.           I don't know.

17         Q.    Now, when Dave entered into the contract that's

18    marked as Exhibit 1 did you think that a lawsuit was

19    going to be filed about this Ferrari?

20         A.    No.

21         Q.    So that lawsuit was an unforeseen event that

22    you had no idea it was coming?

23         A.    No.    Who can tell the future?               No.

24         Q.    The Skype communication, we don't need to

25    graphically go back out under it.                 I know you testified



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 375 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          72
 1    about it was just playing.              Was that communication in

 2    Kristi Lawson's best interests?

 3         A.     You have to understand that Kristi had cut off

 4    communications with us, so had Joseph Ford.                    So seeing

 5    as how we were -- what would you call -- removed from

 6    them, it was just between Christopher and I.                    I wasn't

 7    involving anyone else.

 8         Q.     So those conversations had nothing to do with

 9    Kristi.

10         A.     No.   No.    Our best interests was always Kristi.

11    Kristi, Kristi, Kristi.           No.

12         Q.     That's what I'm asking.            Were those

13    conversations in Kristi's best interests?

14         A.     We were far removed from Kristi.                 And my

15    conversations with Christopher Gardner, you'd have to

16    know the whole history of what transpired between him

17    and I for instance.         Him -- what do you call it?                   Taping

18    phone conversations, all that stuff.                    I just -- I was

19    just doing it to play with him really.                    I knew what he

20    was like.     I knew what he was doing.

21         Q.     It's a pretty easy question.                 I'm not trying to

22    ask you the same thing over and over, but you're also

23    not answering it.        Were those Skype conversations with

24    Christopher Gardner about the Ferrari were they in

25    Kristi Lawson's best interest?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 376 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            73
 1            A.   Were they in her best interest?

 2            Q.   Or her interest at all?

 3            A.   They were not in her interest at all.

 4            Q.   That's all I need to know about that.                      We've

 5    talked about how you are not on the contract that has

 6    been marked as Exhibit 1.              Are you normally on the

 7    contracts with the customers that Dave has to sell cars?

 8            A.   Never.     Never.

 9            Q.   You've never been on a contract.

10            A.   Never.

11            Q.   You said the Skype conversations with Chris

12    Gardner were hypotheticals.

13            A.   Yeah.     I don't know if that's the right word.

14    I was just fooling him.             I was just -- yeah.           Whatever

15    he said I would answer to what -- you know, wherever the

16    conversation was going.

17            Q.   How are we supposed to know when we read your

18    communications that you said on this case if they were

19    just hypotheticals or playing around or if they were

20    real?

21            A.   By my actions.         My actions are that David and I

22    flew to Cincinnati in November of 2013 and actually

23    testified for Joseph Ford and Kristi Kleve.                     Okay?

24    Those are actions.           Those are what count.

25            Q.   So we can't trust any of the words that you



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 377 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            74
 1    write in communications, we have to see what happened

 2    afterwards to see if you were at that time playing

 3    around or if you were serious?

 4         MR. GOTTESMAN:           Objection.       It's argumentative.                 Go

 5    ahead.

 6         MR. DOYLE:

 7         Q.     Is that what you're saying?

 8         A.     Well, depends on who I'm having the

 9    communications with.

10         Q.     So you only play around with certain people and

11    then other people -- I don't understand what you're

12    saying.

13         A.     Well, there are good people in this world and

14    there are bad people in this world, and bad people might

15    have you think -- believe, believe certain things, okay?

16    So you're certainly not going to tell the truth to those

17    bad people, you just kind of play with them and tell

18    them what you feel should be written.

19         Q.     So if the person's bad you play around with

20    them and if the person is good you tell them the truth?

21         A.     Yes.

22         Q.     The determination of if a person is good or bad

23    is just something you do on your own?

24         A.     No, it's history.           You've got to look at a

25    person's history, what they've done bad, and this guy's



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 378 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            75
 1    really bad.

 2            Q.   Chris Gardner?

 3            A.   Yes.    He's hurt a lot of people.               He's cheated

 4    a lot of people.         And I guess you could say we just were

 5    really pissed to find out that he was involved in the

 6    case.

 7            Q.   Do you plan on suing Chris Gardner over this

 8    Ferrari?

 9            A.   I can't answer that.

10            Q.   Have you discussed suing Chris Gardner with

11    your husband?

12            A.   I can't answer that.

13            Q.   What do you mean you can't answer that?                        Is it

14    I don't know or...

15            A.   It's in my best interest not to answer you

16    that.

17            Q.   So you're refusing to answer whether or not

18    you've had discussion with your husband about suing

19    Chris Gardner?

20            A.   Yes.

21            Q.   What basis?

22            A.   That's none of your business.

23            MR. GOTTESMAN:        Deborah, look.         I understand why

24    you're reluctant to answer that question, but I think

25    it's a fair question for Tom to ask and I think you



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246     Filed 01/02/20     Page 379 of 401

                              Deborah Clark, 12/20/2017
                          (via LSS Affiliate Reporting Firm)

                                                                                          76
 1    should -- despite your desire not to answer I think you
 2    ought to tell him whether you discussed it.
 3          THE WITNESS:         All right.        David has discussed it
 4    with me.     I have not discussed it with him because --
 5    well, because we feel differently about this.
 6          MR. DOYLE:
 7          Q.    How do you feel about it?
 8          A.    I honestly have mixed feelings.                 I don't know.
 9    Something that I need time on.
10          Q.    So your mind's not made up yet?
11          A.    Right.      Exactly.
12          Q.    What are David's thoughts on it?
13          MR. GOTTESMAN:          Objection.
14          THE WITNESS:         That's for you to ask David.
15          MR. DOYLE:
16          Q.    Do you know his thoughts on it?
17          A.    Yeah.
18          Q.    What are they?
19          A.    He would like to sue Gardner.
20          Q.    He would like to sue.              Why do you have mixed
21    feelings.
22          A.    I don't know.
23          Q.    Do you think -- is it because a lawsuit is a
24    tough thing to do and undertake?
25          A.    Yes.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 380 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          77
 1         Q.    And it creates a burden on that person?

 2         A.    Pardon me?

 3         Q.    And it creates a burden on that person?

 4         A.    Yes.    Well, I don't care about that.                    No, I

 5    don't care about -- in this case, in this particular

 6    case I feel bad, yes.

 7         Q.    So is Karyl Kleve a bad person?

 8         A.    No.

 9         Q.    But you sued her.

10         A.    I know.

11         Q.    And you have mixed feelings about suing the

12    real bad guys, you said.

13         A.    No.    No.     It's just about the process.                  I don't

14    have mixed feelings about suing a bad guy, it's just the

15    process.

16         Q.    What does that mean?

17         A.    The legal process.

18         Q.    I don't understand your answer.

19         A.    I don't want to go through a legal process of

20    another lawsuit.

21         MR. DOYLE:         Thank you very much for your time.                     I

22    don't have any other questions.

23         THE WITNESS:         All right.

24         MR. GOTTESMAN:         Jack, are you reloading?

25         MR. GOTTESMAN:         I guess you're next in the



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20    Page 381 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            78
 1    rotation.      Are you getting back up?

 2            MR. HAWLEY:      I do have a couple.

 3            MR. GOTTESMAN:        Deborah, maintain your position.

 4    Be patient.       Mr. Hawley has some follow-up for you, and

 5    I think it will be brief.             It's 5:30 here.          I think

 6    everybody is running out of gas so just bear with us,

 7    okay?

 8            THE WITNESS:       Okay.

 9            (Recess.)

10            MR. HAWLEY:      I wonder if it might make sense for us

11    to get a couple documents out before I start asking

12    questions just so things will start going more smoothly

13    when I do.

14            The first document I would like you to get would

15    be -- this is to the court reporter -- in the same PDF

16    that we've been working with -- the contract and the

17    Skype and the emails -- and there should be one

18    JF3000560.       The other one that I would like to have

19    ready would be the Affidavit of David Clark, which I

20    believe is in a separate PDF.               It should be there

21    somewhere.

22                            -FURTHER EXAMINATION-

23            BY MR. HAWLEY:

24            Q.   I want to make sure I understand the timing of

25    some things that happened that we've discussed today but



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 382 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            79
 1    most of which we've discussed today.                      You mentioned that

 2    after you put Kristi in touch with Joe Ford you or your

 3    husband got a call from Joe Ford and he said that your

 4    deal with Kristi was terminated; is that correct?

 5            A.     He said null and void.

 6            Q.     Null and void.       Was that shortly after you put

 7    Kristi in touch with Joe Ford?                Which was in 2010.

 8            A.     It was right after he signed a contract with

 9    Kristi and got control.

10            Q.     And the contract he signed with Kristi was in

11    2010.

12            A.     February 22nd, yes.

13            Q.     And so in 2010.       And then after that you didn't

14    have any other conversations with Kristi or Joe for a

15    couple years; is that correct?

16            A.     Correct.

17            Q.     Now, the next thing, Exhibit 10 was your Skype

18    conversations with Christopher Gardner from February of

19    2012.        And those were the conversations where -- and I

20    recognize you saying that you're just playing with

21    Gardner and you're not believing a word he's saying, but

22    the Skype conversation talks about him covering you and

23    your husband from his share and offering -- and you're

24    trying to get him to offer or he's offering 5 percent of

25    his proceeds from the sale.              I recognize that you're



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 383 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            80
 1    saying that that was all hypothetical, imaginary in

 2    jest.        I'm just trying to establish a timeline here

 3    though.        You had this conversation with Chris Gardner

 4    after Joe Ford told you that your contract with Kristi

 5    was null and void; is that right?

 6            A.     About two years after, yes.

 7            Q.     Now, do you have the one that's JF3000560?

 8    Which should be marked as Defendant's Exhibit 13.                             Do

 9    you have that in front of you?

10            A.     Yes.

11            Q.     Now, up at the top that's an email that appears

12    to come from your husband David Clark.                     It's not clear

13    who that's sent to except there appears to be a reply

14    right down below that which is from Chris Gardner; is

15    that right?

16            A.     Yes.

17            Q.     It's backwards.        Chris Gardner is telling you

18    that you have an agreement with Kristi for her to pay

19    you at 8:17 in the morning, September 13th, right?

20            A.     That's what he's saying.

21            Q.     He's claiming he settled the deal with

22    Florence, and because of him the car will sell, and Ford

23    is going to go to the dumpster and Kristi is going to

24    pay you; is that right?

25            A.     That's right.       That's Christopher.



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 384 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            81
 1            Q.   Then your husband or maybe you writing for your

 2    husband asks if -- well, if Ford is out, how is this

 3    going to influence and to who.                 And is he wondering how

 4    that might affect his ability to be paid?

 5            A.   No.

 6            Q.   Pretty clearly, though, at 8:17 that morning

 7    Chris Gardner is telling you he's not paying you out of

 8    his share, isn't he?

 9            A.   I suppose that's what he's talking about.                          I

10    mean, he's not saying he's not paying -- we're not

11    talking about him paying.

12            Q.   He's telling you you got to get your money from

13    Kristi, right?

14            A.   That's always been known.

15            Q.   Now, on your phone -- and eventually we'll

16    substitute the actual affidavit -- it's Affidavit of

17    David Clark, which is signed -- if you look on the last

18    page it looks like October 9th of 2013.                    About a month

19    after Chris Gardner's telling you and your husband you

20    got to get your money from Kristi you're back supporting

21    Joe Ford and Kristi in the litigation by providing this

22    affidavit.         Is that a good timeline that I have

23    here?

24            A.   The timeline, yes.           It speaks for itself.

25            Q.   I think I have one last question which your



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 385 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          82
 1    attorney, I believe, is going to instruct you not to
 2    answer, but can you tell me when you first contacted
 3    Zach Gottesman with the intention of retaining him to
 4    file this lawsuit?
 5          MR. GOTTESMAN:         I don't have a problem with you
 6    giving him a date.          I don't want you to disclose any of
 7    the substance of our conversations, Deborah.                          Follow my
 8    instruction.
 9          THE WITNESS:        Ask the question, please.
10          MR. HAWLEY:
11          Q.   Can you tell me when you and/or your husband
12    first contacted Zachary Gottesman with the intention of
13    hiring him as your attorney in this lawsuit?
14          A.   The truth is it was actually someone that we
15    don't know in England that contacted Zachary to
16    represent us.
17          Q.   Who is that someone?
18          A.   Someone on FerrariChat.
19          Q.   What's that person's name?
20          A.   Kim.
21          Q.   I'm sorry, what?
22          A.   Kim.
23          Q.   Kim who?       Kim what?
24          A.   I don't know.          He works at Parliament in
25    London.    Kim something.



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 386 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            83
 1         Q.     Kim directly contacted you and/or your husband

 2    and told you to hire Zach Gottesman?

 3         A.     No.     That all kind of fell out of the sky.                        We

 4    didn't contact Zach.

 5         Q.     Tell me about Kim.           What happened on

 6    FerrariChat?        Were you chatting on the FerrariChat?

 7         A.     I told the truth in the story on FerrariChat

 8    how we got cheated and people came to our aid.

 9         Q.     So someone responded.             You put something on

10    FerrariChat and someone responded to that by telling you

11    to hire Zachary Gottesman.

12         A.     No.     They didn't tell me to hire Zachary

13    Gottesman.

14         Q.     Did they just tell you to file a lawsuit?

15         A.     No.     They just said that they were pretty sure

16    that Zachary would be willing to help us.

17         Q.     Do you know how this person knew Zachary

18    Gottesman?

19         A.     Yes, from the London case.

20         Q.     Was this person involved in the London case?

21         A.     No.     They were spectators.

22         Q.     Were they spectators present during any of

23    the --

24         A.     I believe they were at each and every hearing.

25         Q.     What was their role in attending each and every



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20     Page 387 of 401

                                Deborah Clark, 12/20/2017
                            (via LSS Affiliate Reporting Firm)

                                                                                            84
 1    hearing, just simply spectators?

 2            A.     They own Ferraris.         They were interested.                 The

 3    whole world was interested in this case.

 4            Q.     When you say "they" is it someone more than

 5    this Kim person?

 6            A.     Nobody that really stands out.

 7            Q.     Do you recall any of their names --

 8            A.     No.

 9            Q.     -- you're referring to?

10            A.     No.   I wasn't on FerrariChat very much, so I

11    didn't really get a chance to know these people.

12            Q.     Now, did you attend any of those London

13    hearings?

14            A.     No.

15            Q.     How do you know that this Kim person was at

16    each and every one of the hearings?

17            A.     I don't know.       Read FerrariChat.          That's how I

18    know.        Those people talk about it.

19            Q.     Do you still have those FerrariChats?

20            A.     Well, they're online.           Just go to

21    FerrariChat.com.          They're all there.

22            Q.     Do you have them?

23            A.     Only where I am speaking, yes.

24            Q.     When you say only when are you speaking, do you

25    have things where people are responding to you?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 388 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            85
 1          A.    Yes.     Some of them very negative way.                    A lot of

 2    slander there against me.             Defamation of character, the

 3    whole bit.       It's an interesting read.                You ought to read

 4    it.

 5          Q.    Who is defaming and slandering you on

 6    FerrariChat?

 7          A.    I have no idea.          I don't know those people.

 8          Q.    Did you print those out or --

 9          A.    Yes, they're printed out.               You can ask my

10    attorney for them.          They're printed out.             You'd be

11    shocked.

12          Q.    Do you know approximately when, what time

13    period that was that you got the suggestion from this

14    Kim person?        Is that Kim a first name or last name?

15          A.    I believe it's his first name.                  That was about

16    September, October 2016.

17          Q.    Did you or your husband communicate with

18    Mr. Gottesman at any time in any of the prior litigation

19    proceedings?

20          A.    I don't believe so.            We did an arbitration for

21    Joseph Ford, but I don't think that Zachary ever talked

22    to us.     I think it was someone else.

23          Q.    Did you ever speak to him on the telephone at

24    the time?

25          A.    When?



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 389 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          86
 1          Q.   In the prior litigations or at any time?
 2          A.   Prior to when?
 3          Q.   In any of the prior litigation.
 4          A.   From the other court cases, no.                  I don't think
 5    so.
 6          Q.   Any email correspondence with him?
 7          A.   No.
 8          Q.   After you heard from Mr. Kim did you contact
 9    Mr. Gottesman?
10          A.   No.
11          Q.   Did your husband?
12          A.   No.
13          Q.   Did Mr. Gottesman contact you?
14          A.   Yes.
15          Q.   Do you know whether Mr. Gottesman was paid a
16    portion of Chris Gardner's proceeds?                                      [QUES]
17          MR. GOTTESMAN:         You said you would only know that
18    through attorney-client communications.                    I would
19    instruct you not to answer.
20          MR. HAWLEY:
21          Q.   Let me ask you.           Let me give you something
22    hypothetical here.          Let's say that Chris Gardner got a
23    lot of money out of the sale of the Ferrari, like a
24    couple million dollars, and Mr. Gottesman got a
25    percentage of Chris Gardner's funds, and Mr. Gottesman



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 390 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          87
 1    is now representing you trying to get 10 percent of the

 2    total sale price from Kristi Lawson, which would include

 3    money that Mr. Gottesman has already earned.                    Do you

 4    think that's fair?

 5         A.   I couldn't answer that.

 6         Q.   As a person bringing this lawsuit seeking that

 7    result do you think that you are acting fairly?

 8         A.   I couldn't answer that.

 9         Q.   I think my next question would be whether you

10    have agreed to pay Mr. Gottesman a percentage of what

11    you get in this lawsuit.                                             [QUES]

12         MR. HAWLEY:       Are you going to allow her to answer

13    that because I'm going to ask her that.                  Fee agreements

14    are not privileged, you understand.

15         MR. GOTTESMAN:         I take the position that they are

16    if they include evaluation of the merits of the case.

17    And I'm instructing her not to answer about our fee

18    agreement.

19         Follow my instructions, Deborah.

20         MR. HAWLEY:

21         Q.   Just so the record is clear, you are not going

22    to answer that question.

23         A.   I'm not going to answer that question.

24         Q.   Would you agree that if Mr. Gottesman was on a

25    contingent fee with Chris Gardner and is on a contingent



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246    Filed 01/02/20     Page 391 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            88
 1    fee with you that he would be getting a percentage under

 2    two separate fee agreements on the same money from two

 3    separate clients, Chris Gardner and you, if he wins in

 4    this case?

 5            A.     I have no idea.

 6            MR. HAWLEY:      I have no further questions.

 7            MR. GATLIN:      Miss Clark, I have just a few

 8    follow-ups.

 9                            -FURTHER EXAMINATION-

10            BY MR. GATLIN:

11            Q.     You said several times tonight, today that "we

12    got cheated.        We got cheated."          What do you mean by "we

13    got cheated"?

14            A.     I mean that there's two parties there besides

15    Kristi that did not -- that withheld things from us

16    totally.        We didn't know about Christopher and we didn't

17    know about Ford.         We didn't know they were working

18    together.        The whole thing we got blindsided.

19            Q.     How did any of that blindsiding affect your

20    ability to recover the Ferrari?

21            A.     Well, that was made impossible by all kinds of

22    other things such as the agreement that they all signed:

23    Kristi, Joe, Christopher, Florence and Bonhams, you

24    know?        That's just the beginning.

25            Q.     Is it your position that once litigation was



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 392 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          89
 1    filed that it was impossible to recover the Ferrari?

 2         A.    No, not really.         We still worked on it.                 We

 3    still did everything we could.

 4         Q.    So what efforts did you undertake after 2010?

 5    Did you use Skype?        Go ahead.

 6         A.    No.    We helped in the recovery.

 7         Q.    How?

 8         A.    By helping Joe, by helping Chris.                 Only we

 9    didn't know at the beginning that, you know, that was

10    all phony, that they were working together.                   There was

11    just a lot of things that they weren't honest about.                             So

12    we were out there trying to sell this car and there was

13    no truth to anything.          First of all, they didn't even

14    have a title.      They didn't have court permission.

15         Q.    So this was when the contract was signed in

16    2007 they did not have title is your position.

17         A.    In 2007 there was no lawsuit.                It was after the

18    lawsuit.

19         Q.    When you said it was all phony, was it phony

20    like the Skype conversations you had with Chris Gardner?

21         A.    Exactly.

22         Q.    Now, why did you testify, or why did David and

23    you testify and/or have an affidavit to assist Joe Ford?

24         A.    You know, it wouldn't -- it doesn't have to be

25    the name Joseph Ford.          It was a matter of having an



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 393 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          90
 1    affidavit that told the truth.

 2         Q.   So what was the purpose of you having an

 3    affidavit that told the truth?              Specifically Exhibit 14,

 4    what's the purpose of that document?

 5         A.   Which is what?

 6         Q.   Exhibit 14 is --

 7         MR. GOTTESMAN:         Look on your phone, Deborah.

 8         THE WITNESS:        Yeah, I will.

 9         MR. GATLIN:

10         Q.   It's the affidavit of David Clark.

11         A.   Which one, 14?          Which paragraph?

12         MR. GOTTESMAN:         He's not referring to a specific

13    paragraph.

14         MR. GATLIN:

15         Q.   I'm just saying what was the purpose of this

16    affidavit of David Clark?

17         A.   Because Joseph Ford and Christopher Gardner

18    were in court, and Joseph Ford needed the truth told,

19    Christopher Gardner needed the truth told.                   They both

20    wanted the truth told.          So we told the truth.                Now, it

21    happened to be in Joe's favor.              It could have been in

22    Gardner favor, depending on what the truth was, but this

23    is the truth.

24         Q.   Have you had a chance to review the affidavit

25    of David Clark?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK       Doc 246     Filed 01/02/20    Page 394 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                            91
 1         A.     Have I had a chance?            I typed it up.

 2         Q.     You typed up the affidavit?

 3         A.     I typed up the affidavit.

 4         Q.     Is it your position that this is the truth?

 5         A.     As far as I know, sure.              I was there.

 6         Q.     Whose signature is it on page 3 of this

 7    affidavit?

 8         A.     If you can see that's under notary.                   That's

 9    David's signature because you can tell it's different

10    than my signature.

11         Q.     You still stand by this affidavit as being the

12    truth?

13         A.     Yes.     As far as I know.

14         Q.     There's nothing in this affidavit that you

15    would dispute?

16         A.     As far as I know.

17         MR. GATLIN:         Nothing further.

18         THE WITNESS:          Can't we get this over with?

19         MR. DOYLE:         Thank you for that reaction.                   It's good

20    to see you too.         We're in the home stretch.              We're

21    really close.

22         THE WITNESS:          Okay.

23                            -FURTHER EXAMINATION-

24         BY MR. DOYLE:

25         Q.     So earlier you testified about you helped Dave



                          LITIGATION SUPPORT SERVICES
               Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                            5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 395 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          92
 1    by communicating with mystery buyers, and you wouldn't

 2    tell me the number or who they were.                    Do you remember

 3    the years?

 4         A.   No.     It's so hard -- you know how many years

 5    have gone by here?        It's really hard to remember.

 6         Q.   Let's try to narrow it down because you talked

 7    about Joe Ford's contract that was signed with Kristi in

 8    February 2010, right?

 9         A.   Right.

10         Q.   How many potential buyers did you communicate

11    with before February 2010?

12         A.   Oh, no.      We were trying to make things right

13    with Florence then.

14         Q.   So the answer is zero?

15         A.   Right.      We were supposed to get the car and the

16    parts together so they could be sold remember as one

17    car, remember?       Yeah.

18         Q.   So all this communication, which we will

19    request and hopefully we can work out a way through

20    redaction or something that we need to get this

21    communication.       All the communication with these mystery

22    buyers happened after 2010, correct?

23         A.   Uh-huh.

24         Q.   Was it after 2014 when Joe Ford reached out to

25    you again after not hearing from them for three years?



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK      Doc 246     Filed 01/02/20     Page 396 of 401

                               Deborah Clark, 12/20/2017
                           (via LSS Affiliate Reporting Firm)

                                                                                          93
 1         A.     Again, that was the end of 2013 when he reached

 2    out to us.

 3         Q.     So all the communication with these potential

 4    buyers happened after he reached back out to you.

 5         A.     Right, uh-huh.

 6         Q.     So before that there were no communications

 7    with potential buyers; is that correct?

 8         A.     No.

 9         Q.     That is a correct statement though?

10         A.     Right.     Right.

11         Q.     Was Joe Ford essential to the eventual sale of

12    this car?

13         A.     Was he essential?

14         Q.     Yes.

15         A.     I think he hindered it by breaking the

16    agreement.

17         Q.     By breaking what agreement?

18         A.     That agreement that they all had with Bonhams

19    and Swaters and -- what is it called?

20         Q.     Heads of agreement?

21         A.     Yes, that one.

22         MR. DOYLE:        I do not have any other questions.

23         MR. GOTTESMAN:          Jack?

24         Court reporter, my name is Zach Gottesman and I'm

25    speaking on behalf of plaintiff.                 My client, Deborah



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK     Doc 246    Filed 01/02/20     Page 397 of 401

                             Deborah Clark, 12/20/2017
                         (via LSS Affiliate Reporting Firm)

                                                                                          94
 1    Clark, asserts her right to review the transcript and
 2    sign it if it is ordered.               Deborah, you're done.                    Get
 3    up, grab Dave, get out of there.
 4          THE WITNESS:         Thanks.       Goodbye.
 5          (The proceedings concluded at 3:14 p.m.)
 6                                          ***
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                        LITIGATION SUPPORT SERVICES
             Cincinnati, Ohio (513) 241-5605 / Toll-Free (844) 321-3376


                                                                          5273afd7-a782-46cf-9f5d-8df2432e1978
     Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 398 of 401



                                                                      Page 95
·1· ·STATE OF CALIFORNIA ) ss

·2

·3· · · · I, Marc Volz, CSR 2863, RPR, CRR, CRC, do hereby

·4· ·declare:

·5· · · · That, prior to being examined, the witness named in

·6· ·the foregoing deposition was by me duly sworn pursuant

·7· ·to Section 2093(b) and 2094 of the Code of Civil

·8· ·Procedure;

·9· · · · That said deposition was taken down by me in

10· ·shorthand at the time and place therein named and

11· ·thereafter reduced to text under my direction.

12· · · · I further declare that I have no interest in the

13· ·event of the action.

14· · · · I declare under penalty of perjury under the laws

15· ·of the State of California that the foregoing is true

16· ·and correct.

17

18· · · · WITNESS my hand this 8th day of

19· ·January, 2018.

20

21
· · ·______________________________________
22· ·MARC VOLZ, CSR NO. 2863, RPR, CRR, CRC

23

24

25
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 399 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 400 of 401
Case 19-10309-EPK   Doc 246   Filed 01/02/20   Page 401 of 401
